Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

   FI N° 82.624    Serapis N° 20120517

Autoliv Safety Systems R&D II

(Sweden, Germany and France)

Finance Contract

between the

European Investment Bank

and

Autoliv AB (publ)

and

Autoliv Inc.

Stockholm, July 16 2013

Luxembourg, July 16 2013



--------------------------------------------------------------------------------

INTERPRETATION AND DEFINITIONS      6    ARTICLE 1      13    1.01  

AMOUNT OF CREDIT

     13    1.02  

DISBURSEMENT PROCEDURE

     13    1.03  

CURRENCY OF DISBURSEMENT

     14    1.04  

CONDITIONS OF DISBURSEMENT

     14    1.05  

DEFERMENT OF DISBURSEMENT

     16    1.06  

CANCELLATION AND SUSPENSION

     16    1.07  

CANCELLATION AFTER EXPIRY OF THE CREDIT

     17    1.08  

APPRAISAL FEE

     17    1.09  

NON-UTILISATION FEE

     17    1.10  

SUMS DUE UNDER ARTICLE 1

     17    ARTICLE 2      18    2.01  

AMOUNT OF LOAN

     18    2.02  

CURRENCY OF REPAYMENT, INTEREST AND OTHER CHARGES

     18    2.03  

CONFIRMATION BY THE BANK

     18    ARTICLE 3      18    3.01  

RATE OF INTEREST

     18    3.02  

INTEREST ON OVERDUE SUMS

     19    3.03  

MARKET DISRUPTION EVENT

     19    ARTICLE 4      20    4.01  

NORMAL REPAYMENT

     20    4.02  

VOLUNTARY PREPAYMENT

     20    4.03  

COMPULSORY PREPAYMENT

     21    4.04  

GENERAL

     23    ARTICLE 5      23    5.01  

DAY COUNT CONVENTION

     23    5.02  

TIME AND PLACE OF PAYMENT

     23    5.03  

NO SET-OFF BY THE BORROWER

     24    5.04  

DISRUPTION TO PAYMENT SYSTEMS

     24    5.05  

APPLICATION OF SUMS RECEIVED

     24    ARTICLE 6      25    6.01  

USE OF LOAN AND AVAILABILITY OF OTHER FUNDS

     25    6.02  

COMPLETION OF PROJECT

     25    6.03  

INCREASED COST OF PROJECT

     25    6.04  

PROCUREMENT PROCEDURE

     25    6.05  

CONTINUING PROJECT UNDERTAKINGS

     25    6.06  

DISPOSAL OF ASSETS

     26    6.07  

COMPLIANCE WITH LAWS

     27    6.08  

CHANGE IN BUSINESS

     27    6.09  

MERGER

     27    6.10  

INDEBTEDNESS FOR BORROWED MONEY

     28    6.11  

GENERAL REPRESENTATIONS AND WARRANTIES

     28    6.12  

NO LOANS, CREDIT OR THIRD PARTY GUARANTEES

     30    ARTICLE 7      31    7.01  

GUARANTEE

     31    7.02  

NEGATIVE PLEDGE

     31    7.03  

TRANSACTIONS SIMILAR TO SECURITY

     33    7.04  

PARI PASSU RANKING

     34    7.05  

CLAUSES BY INCLUSION

     34   

 

2



--------------------------------------------------------------------------------

ARTICLE 8      35    8.01  

INFORMATION CONCERNING THE PROJECT

     35    8.02  

INFORMATION CONCERNING THE BORROWER AND THE GUARANTOR

     36    8.03  

VISITS BY THE BANK

     37    ARTICLE 9      37    9.01  

TAXES, DUTIES AND FEES

     37    9.02  

OTHER CHARGES

     37    9.03  

INCREASED COSTS, INDEMNITY AND SET-OFF

     38    ARTICLE 10      38    10.01  

RIGHT TO DEMAND REPAYMENT

     38    10.02  

OTHER RIGHTS AT LAW

     39    10.03  

INDEMNITY

     40    10.04  

NON-WAIVER

     40    ARTICLE 11      40    11.01  

GOVERNING LAW

     40    11.02  

JURISDICTION

     40    11.03  

INTENTIONALLY LEFT BLANK

     41    11.04  

EVIDENCE OF SUMS DUE

     41    11.05  

INVALIDITY

     41    11.06  

AMENDMENTS

     41    ARTICLE 12      41    12.01  

NOTICES TO EITHER PARTY

     41    12.02  

FORM OF NOTICE

     42    12.03  

CHANGES TO PARTIES

     42    12.04  

RECITALS, SCHEDULES AND ANNEXES

     42    SCHEDULE A      44    SCHEDULE B      48    SCHEDULE C      52   
SCHEDULE D      56    SCHEDULE E    ANNEX I      58    ANNEX II      59   

 

3



--------------------------------------------------------------------------------

THIS CONTRACT IS MADE BETWEEN:

 

The European Investment Bank having its seat at 100 boulevard Konrad Adenauer,
L-2950 Luxembourg, Luxembourg, represented by    (the “Bank”) Ms. Hanna
Karczewska, Head of Division and    Mr. Jukka Luukkanen, Head of Division   

of the first part;

 

Autoliv AB (publ), a public limited liability company incorporated in Sweden,
having its business office at Vasagatan 11, 111 20 Stockholm, Sweden, registered
under number 556036-1981, represented by    (the “Borrower”) Amelie Heiner,
Director    Lars Sjöbring, Director   

of the second part; and

 

Autoliv Inc., a corporation incorporated in Delaware, USA, having its business
office at Vasagatan 11, 111 20 Stockholm, Sweden, represented by    (the
“Guarantor”) Jan Carlson, President & CEO    Mats Wallin, CFO   

of the third part.

 

4



--------------------------------------------------------------------------------

WHEREAS:

 

  (1) The Borrower, indirectly a 100% owned subsidiary of the Guarantor, has
stated that it is undertaking a project concerning the Borrower’s RDI activities
to be carried out in Sweden, Germany and France for the development of
innovative passive and active safety technologies for motor vehicles aiming at
the enhancement of vehicle occupants’ and pedestrians’ safety, over the period
2013-2016, as more particularly described in the technical description (the
“Technical Description”) set out in Schedule A (the “Project”).

The Guarantor, having its primary listing on the New York Stock Exchange and
with Swedish depositary receipts on the Nasdaq OMX Nordic Exchange in Stockholm,
is the parent company of the Autoliv group of companies.

 

  (2) The total cost of the Project, as estimated by the Bank, is EUR
425,400,000 (four hundred and twenty-five million, four hundred thousand euros)
and the Borrower has stated that it intends to finance the Project as follows:

 

Source    Amount (EUR m)  

Own funds and other funding sources

     225.40   

Credit from the Bank

     200.00   

TOTAL

     425.40   

 

  (3) In order to fulfil the financing plan set out in Recital (2), the Borrower
has requested from the Bank a credit of EUR 200,000,000 (two hundred million
euros) or the equivalent thereof.

 

  (4) The Bank considering that the financing of the Project falls within the
scope of its functions, and having regard to the statements and facts cited in
these Recitals, has decided to give effect to the Borrower’s request providing
to it a credit in an amount EUR 200,000,000 (two hundred million euros) or the
equivalent thereof under this finance contract (the “Contract”); provided that
the amount of the Bank loan shall not, in any case, exceed 50% (fifty per
cent) of the total cost of the Project set out in Recital (2).

 

  (5) The board of directors of the Borrower has authorised the borrowing of the
sum of EUR 200,000,000 (two hundred million euros) or the equivalent thereof
represented by this credit on the terms and conditions set out in this Contract
in the form set out in Annex I.

 

  (6) The financial obligations of the Borrower under this Contract are to be
guaranteed by the Guarantor under a guarantee by execution of a guarantee
agreement (the “Guarantee Agreement”).

 

  (7) The Statute of the Bank provides that the Bank shall ensure that its funds
are used as rationally as possible in the interests of the European Union; and,
accordingly, the terms and conditions of the Bank’s loan operations must be
consistent with relevant policies of the European Union.

 

  (8) The Bank considers that access to information plays an essential role in
the reduction of environmental and social risks, including human rights
violations, linked to the projects it finances and has therefore established its
transparency policy, the purpose of which is to enhance the accountability of
the EIB Group towards its stakeholders and the citizens of the European Union in
general.

 

5



--------------------------------------------------------------------------------

NOW THEREFORE it is hereby agreed as follows:

INTERPRETATION AND DEFINITIONS

(a) Interpretation

In this Contract:

 

  (i) References to Articles, Recitals, Schedules and Annexes are, save if
explicitly stipulated otherwise, references respectively to articles of, and
recitals, schedules and annexes to this Contract.

 

  (ii) References to a provision of law are references to that provision as
amended or re-enacted.

 

  (iii) References to any other agreement or instrument are references to that
other agreement or instrument as amended, novated, supplemented, extended or
restated.

(b) Definitions

In this Contract:

“Acceptance Deadline” for a notice means:

 

  (a) 16h00 Luxembourg time on the day of delivery, if the notice is delivered
by 14h00 Luxembourg time on a Business Day; or

 

  (b) 11h00 Luxembourg time on the next following day which is a Business Day,
if the notice is delivered after 14h00 Luxembourg time on any such day or is
delivered on a day which is not a Business Day.

“Authorisation” means an authorisation, permit, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

“Accounting Date” means end of 31 December 2012.

“Borrower Group” means the Borrower and its subsidiaries from time to time.

“Borrower Material Subsidiary” means:

 

  (a) any subsidiary of the Borrower:

 

  (i) the book value of whose assets (consolidated if it itself has
subsidiaries) equals or exceeds 10 per cent of the book value of the
consolidated total assets of the Borrower Group;

 

  (ii) whose revenues (consolidated if it itself has subsidiaries) equal or
exceed 10 per cent of the revenues of the Borrower Group taken as a whole; or

 

  (iii) whose trading profits (consolidated if it itself has subsidiaries)
before interest and tax equal to or exceed 10 per cent of the trading profits
before interest and tax of the Borrower Group as a whole,

as determined by reference to the most recent accounts of the subsidiary and the
most recent consolidated accounts of the Borrower Group;

 

  (b) any subsidiary of the Borrower which becomes a member of the Borrower
Group after the date of the latest consolidated accounts of the Borrower Group
at the time of determination and which would fulfil any of the tests in (a)(i),
(ii) or (iii) above if tested on the basis of its latest accounts (consolidated
if it itself has subsidiaries) and those latest accounts of the Borrower Group;
or

 

  (c) prior to the delivery of each set of accounts pursuant to Article
8.02(a)(i) and (ii), any subsidiary of the Borrower to which has been
transferred (whether by one transaction or a series of transactions, related or
not) the whole or substantially the whole of the assets of a subsidiary which
immediately prior to such transaction or any of such transactions was a Borrower
Material Subsidiary.

 

6



--------------------------------------------------------------------------------

“Borrower Subsidiary Indebtedness for Borrowed Money” has the meaning given to
it Article 6.10.

“Business Day” means a day (other than a Saturday or Sunday) on which the Bank
and commercial banks are open for general business in Luxembourg and Stockholm.

“Change-of-Control Event” has the meaning given to it in Article 4.03A(3).

“Change-of-Law Event” has the meaning given to it in Article 4.03A(4).

“Contract” has the meaning given to it in Recital (4).

“Credit” has the meaning given to it in Article 1.01.

“Deferment Indemnity” means an indemnity calculated on the amount of
disbursement deferred or suspended at the percentage rate (if higher than zero)
by which:

 

  •   the interest rate net of the Margin that would have been applicable to
such amount had it been disbursed to the Borrower on the Scheduled Disbursement
Date

exceeds

 

  •   the Relevant Interbank Rate (one month rate) less 0.125% (12.5 basis
points), unless this value is less than zero, in which case it will be set at
zero.

Such indemnity shall accrue from the Scheduled Disbursement Date to the
Disbursement Date or, as the case may be, until the date of cancellation of the
Notified Tranche in accordance with this Contract.

“Disbursement Date” means the date on which actual disbursement of a Tranche is
made by the Bank.

“Disbursement Notice” means a notice from the Bank to the Borrower pursuant to
and in accordance with Article 1.02C.

“Disbursement Request” means a notice substantially in the form set out in
Schedule C.1.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with this Contract; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of
either the Bank or the Borrower, preventing that party:

 

  (i) from performing its payment obligations under this Contract; or

 

  (ii) from communicating with other parties as relevant for this Contract,

and which disruption (in either such case as per (a) or (b) above) is not caused
by, and is beyond the control of, the party whose operations are disrupted.

“Environment” means the following, in so far as they affect human health and
social well-being:

 

  (a) fauna and flora;

 

  (b) soil, water, air, climate and the landscape; and

 

  (c) cultural heritage and the built environment,

and includes, without limitation, occupational and community health and safety.

“Environmental Approval” means any Authorisation required by Environmental Law.

 

7



--------------------------------------------------------------------------------

“Environmental Claim” means any legal claim, proceeding, formal notice or formal
investigation by any person in respect of any Environmental Law.

“Environmental Law” means:

 

  (a) European Union law and regulations;

 

  (b) French, German and Swedish national laws and regulations; and

 

  (c) applicable international treaties,

of which a principal objective is the preservation, protection or improvement of
the Environment.

“EURIBOR” has the meaning given to it in Schedule B.

“EUR” or “euro” mean the lawful currency of the Member States of the European
Union which adopt or have adopted it as their currency in accordance with the
relevant provisions of the Treaty on European Union and the Treaty on the
Functioning of the European Union or their succeeding treaties.

“Event of Default” means any of the circumstances, events or occurrences
specified in Article 10.01.

“Final Availability Date” means the date which is 18 (eighteen) months from the
date of signature of this Contract.

“Fixed Rate” means an annual interest rate determined by the Bank in accordance
with the applicable principles from time to time laid down by the governing
bodies of the Bank for loans made at a fixed rate of interest, denominated in
the currency of the Tranche and bearing equivalent terms for the repayment of
capital and the payment of interest. Fixed Rate shall include the Margin.

“Fixed Rate Tranche” means a Tranche on which Fixed Rate is applied.

“Floating Rate” means a fixed-spread floating interest rate, that is to say an
annual interest rate determined by the Bank for each successive Floating Rate
Reference Period equal to the Relevant Interbank Rate plus the Spread.

“Floating Rate Reference Period” means each period from one Payment Date to the
next relevant Payment Date; the first Floating Rate Reference Period shall
commence on the date of disbursement of the Tranche.

“Floating Rate Tranche” means a Tranche on which Floating Rate is applied.

“GAAP” means generally accepted accounting principles in Sweden and Delaware (as
applicable), including IFRS (if applicable).

“GBP” means the lawful currency of the United Kingdom.

“Group” means the Guarantor and its subsidiaries from time to time.

“Group Indebtedness for Borrowed Money” has the meaning given to it in Article
6.10.

“Guarantee Agreement” has the meaning given to it in Recital (6).

“Guarantor Group” means the Guarantor and its subsidiaries (other than any
member of the Borrower Group) from time to time.

“Guarantor Material Subsidiary” means:

 

  (a) any subsidiary of the Guarantor:

 

  (i) the book value of whose assets (consolidated if it itself has
subsidiaries) equals or exceeds 10 per cent of the book value of the
consolidated total assets of the Group;

 

  (ii) whose revenues (consolidated if it itself has subsidiaries) equal or
exceed 10 per cent of the revenues of the Group taken as a whole; or

 

  (iii) whose trading profits (consolidated if it itself has subsidiaries)
before interest and tax equal to or exceed 10 per cent of the trading profits
before interest and tax of the Group as a whole,

 

8



--------------------------------------------------------------------------------

as determined by reference to the most recent accounts of the subsidiary and the
most recent consolidated accounts of the Group;

 

  (b) any subsidiary of the Guarantor which becomes a member of the Group after
the date of the latest consolidated accounts of the Group at the time of
determination and which would fulfil any of the tests in (a)(i), (ii) or
(iii) above if tested on the basis of its latest accounts (consolidated if it
itself has subsidiaries) and those latest accounts of the Group; or

 

  (c) prior to the delivery of each set of accounts pursuant to Article
8.02(a)(i) and (ii), any subsidiary of the Guarantor to which has been
transferred (whether by one transaction or a series of transactions, related or
not) the whole or substantially the whole of the assets of a subsidiary which
immediately prior to such transaction or any of such transactions was a
Guarantor Material Subsidiary.

“Guarantor Subsidiary Indebtedness for Borrowed Money” has the meaning given to
it in Article 6.10.

“Guarantor Group Indebtedness for Borrowed Money” has the meaning given to it in
Article 6.10.

“Incorporated Provision” has the meaning given to it in Article 7.04.

“Indebtedness for Borrowed Money” has the meaning given to it in Article 6.10.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Indemnifiable Prepayment Event” means a Prepayment Event other than those
specified in paragraphs 4.03A(1), 4.03A(2) or 4.03A(5).

“Interest Revision/Conversion” means the determination of new financial
conditions relative to the interest rate, specifically the same interest rate
basis (“revision”) or a different interest rate basis (“conversion”) which can
be offered for the remaining term of a Tranche or until a next Interest
Revision/Conversion Date, if any, for an amount which, at the proposed Interest
Revision/Conversion Date, is not less than EUR 10,000,000 (ten million euros) or
the equivalent thereof.

“Interest Revision/Conversion Date” means the date, which shall be a Payment
Date, specified by the Bank pursuant to Article 1.02C in the Disbursement Notice
or pursuant to Article 3 and Schedule D.

“Interest Revision/Conversion Proposal” means a proposal made by the Bank under
Schedule D.

“Interest Revision/Conversion Request” means a written notice from the Borrower,
delivered at least 75 (seventy-five) days before an Interest Revision/Conversion
Date, requesting the Bank to submit to it an Interest Revision/Conversion
Proposal. The Interest Revision/Conversion Request shall also specify:

 

  (a) Payment Dates chosen in accordance with the provisions of Article 3.01;

 

  (b) the preferred repayment schedule chosen in accordance with Article 4.01;
and

 

  (c) any further Interest Revision/Conversion Date chosen in accordance with
Article 3.01.

“LIBOR” has the meaning given to it in Schedule B.

“Loan” means the aggregate amount of Tranches disbursed from time to time by the
Bank under this Contract.

“Margin” means the component of the rate of interest quantified in Article 3.01.

 

9



--------------------------------------------------------------------------------

“Market Disruption Event” means any of the following circumstances:

 

  (a) there are, in the reasonable opinion of the Bank, events or circumstances
adversely affecting the Bank’s access to its sources of funding;

 

  (b) in the opinion of the Bank, funds are not available from its ordinary
sources of funding in order to adequately fund a Tranche in the relevant
currency and/or for the relevant maturity and/or in relation to the
reimbursement profile of such Tranche;

 

  (c) in relation to a Tranche in respect of which interest is or would be
payable at Floating Rate:

 

  (A) the cost to the Bank of obtaining funds from its sources of funding, as
determined by the Bank, for a period equal to the Floating Rate Reference Period
of such Tranche (i.e. in the money market) would be in excess of the applicable
Relevant Interbank Rate;

or

 

  (B) the Bank determines that adequate and fair means do not exist for
ascertaining the applicable Relevant Interbank Rate for the relevant currency of
such Tranche and it is not possible to determine the Relevant Interbank Rate in
accordance with the definition contained in Schedule B.

“Material Adverse Change means, in relation to the Guarantor or respectively the
Borrower any event or change of condition affecting the Guarantor, the Borrower,
or any other member of the Group, which, in the reasonable opinion of the Bank:
(1) materially impairs the ability of the Borrower or respectively the Guarantor
to perform its financial or any of its other obligations under this Contract or
the Deed of Guarantee; or (2) materially impairs the business, prospects or
financial condition of the Borrower, the Guarantor, or the Group as a whole.

“Maturity Date” means the last or sole repayment date of a Tranche specified
pursuant to Article 4.01A(b)(iv) or Article 4.01B.

“MFP Statement” has the meaning given to it in Article 7.05.

“More Favourable Provision” has the meaning given to it in Article 7.05.

“Negative Covenant” has the meaning given to it in Article 7.05.

“Notified Tranche” means a Tranche in respect of which the Bank has issued a
Disbursement Notice.

“Other Person” has the meaning given to it in Article 7.05.

“Payment Date” means the annual, semi-annual or quarterly dates specified in the
Disbursement Notice until the Interest Revision/Conversion Date, if any, or the
Maturity Date, save that, in case any such date is not a Relevant Business Day,
it means:

 

  (a) for a Fixed Rate Tranche, the following Relevant Business Day, without
adjustment to the interest due under Article 3.01 except for those cases where
repayment is made in a single instalment according to Article 4.01B, when the
preceding Relevant Business Day shall apply instead to this single instalment
and to the final interest payment and only in this case, with adjustment to the
interest due under Article 3.01; and

 

  (b) for a Floating Rate Tranche, the next day, if any, of that calendar month
that is a Relevant Business Day or, failing that, the nearest preceding day that
is a Relevant Business Day, in all cases with corresponding adjustment to the
interest due under Article 3.01.

“Prepayment Amount” means the amount of a Tranche to be prepaid by the Borrower
in accordance with Article 4.02A.

“Prepayment Date” means the date, which shall be a Payment Date, on which the
Borrower proposes to effect prepayment of a Prepayment Amount.

“Prepayment Event” means any of the events described in Article 4.03A.

 

10



--------------------------------------------------------------------------------

“Prepayment Indemnity” means in respect of any principal amount to be prepaid or
cancelled, the amount communicated by the Bank to the Borrower as the present
value (as of the Prepayment Date) of the excess, if any, of:

 

  (a) the interest net of the Margin that would accrue thereafter on the
Prepayment Amount over the period from the Prepayment Date to the Interest
Revision/Conversion Date, if any, or the Maturity Date, if it were not prepaid;
over

 

  (b) the interest that would so accrue over that period, if it were calculated
at the Redeployment Rate, less 0.15% (fifteen basis points).

The said present value shall be calculated at a discount rate equal to the
Redeployment Rate, applied as of each relevant Payment Date.

“Prepayment Notice” means a written notice from the Bank to the Borrower in
accordance with Article 4.02C.

“Prepayment Request” means a written request from the Borrower to the Bank to
prepay all or part of the Loan, in accordance with Article 4.02A.

“Principal Lending Agreement” has the meaning given to it in Article 7.04.

“Project” has the meaning given to it in Recital (1).

“Redeployment Rate” means the Fixed Rate excluding the Margin in effect on the
day of the indemnity calculation for fixed-rate loans denominated in the same
currency and which shall have the same terms for the payment of interest and the
same repayment profile to the Interest Revision/Conversion Date, if any, or the
Maturity Date as the Tranche in respect of which a prepayment is proposed or
requested to be made. For those cases where the period is shorter than 48 months
(or 36 months in the absence of a repayment of principal during that period) the
most closely corresponding money market rate equivalent will be used, that is
the Relevant Interbank Rate minus 0.125% (12.5 basis points) for periods of up
to 12 (twelve) months. For periods falling between 12 and 36/48 months as the
case may be, the bid point on the swap rates as published by Reuters for the
related currency and observed by the Bank at the time of calculation will apply.

“Relevant Business Day” means:

 

  (a) for EUR, a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilises a single shared
platform and which was launched on 19 November 2007 (TARGET2) is open for the
settlement of payments in EUR; and

 

  (b) for any other currency, a day on which banks are open for general business
in the principal domestic financial centre of the relevant currency.

“Relevant Interbank Rate” means:

 

  (a) EURIBOR for a Tranche denominated in EUR;

 

  (b) LIBOR for a Tranche denominated in GBP or USD;

 

  (c) STIBOR for the Tranche denominated in SEK; and

 

  (d) the market rate and its definition chosen by the Bank and separately
communicated to the Borrower, for a Tranche denominated in any other currency.
If such other market rate is or becomes at any time less than zero, for the
purposes of this Contract such other market rate shall be set at zero.

“Restrictive Financial or Rating Covenant” has the meaning given to it in
Article 7.04.

“Scheduled Disbursement Date” means the date on which a Tranche is scheduled to
be disbursed in accordance with Article 1.02C.

“Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation, or other security interest securing any obligation of any person
or any other agreement or arrangement having a similar effect.

“SEK” means the lawful currency of Sweden.

“Spread” means the fixed spread to the Relevant Interbank Rate (being either
plus or minus) determined by the Bank including the Margin and notified to the
Borrower in the relevant Disbursement Notice or Interest Revision/Conversion
Proposal.

 

11



--------------------------------------------------------------------------------

“STIBOR” has the meaning given to it in Schedule B.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Indebtedness for Borrowed Money” has the meaning given to it in
Article 6.10

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Technical Description” has the meaning given to it in Recital (1).

“Term Loan” has the meaning given to it in Article 4.03A(2).

“Tranche” means each disbursement made or to be made under this Contract. In
case no Disbursement Notice has been delivered, Tranche shall mean a Tranche as
requested under Article 1.02B.

“USD” means the lawful currency of the United States of America.

 

12



--------------------------------------------------------------------------------

ARTICLE 1

Credit and Disbursements

 

1.01 Amount of Credit

By this Contract the Bank establishes in favour of the Borrower, and the
Borrower accepts, a credit in an amount of EUR 200,000,000 (two hundred million
euros) or the equivalent thereof for the financing of the Project (the
“Credit”).

 

1.02 Disbursement procedure

 

1.02A Tranches

The Bank shall disburse the Credit in up to 4 (four) Tranches. The amount of
each Tranche, if not being the undrawn balance of the Credit, shall be in a
minimum amount of EUR 50,000,000 (fifty million euros) or the equivalent
thereof.

 

1.02B Disbursement Request

 

  (a) The Borrower may present to the Bank a Disbursement Request for the
disbursement of a Tranche, such Disbursement Request to be received at the
latest 15 (fifteen) days before the Final Availability Date. The Disbursement
Request shall be in the form set out in Schedule C.1 and shall specify:

 

  (i) the amount and currency of the Tranche;

 

  (ii) the preferred disbursement date for the Tranche; such preferred
disbursement date must be a Relevant Business Day falling at least 15 (fifteen)
days after the date of the Disbursement Request and, in any event, on or before
the Final Availability Date, it being understood that notwithstanding the Final
Availability Date the Bank may disburse the Tranche up to 4 (four) calendar
months from the date of the Disbursement Request;

 

  (iii) whether the Tranche is a Fixed Rate Tranche or a Floating Rate Tranche,
each pursuant to the relevant provisions of Article 3.01;

 

  (iv) the preferred interest payment periodicity for the Tranche, chosen in
accordance with Article 3.01;

 

  (v) the preferred terms for repayment of principal for the Tranche, chosen in
accordance with Article 4.01;

 

  (vi) the preferred first and last dates for repayment of principal for the
Tranche;

 

  (vii) the Borrower’s choice of Interest Revision/Conversion Date, if any, for
the Tranche; and

 

  (viii) the IBAN code (or appropriate format in line with local banking
practice) and SWIFT BIC of the bank account to which disbursement of the Tranche
should be made in accordance with Article 1.02D.

 

  (b) If the Bank, following a request by the Borrower, has provided the
Borrower, before the submission of the Disbursement Request, with a non-binding
fixed interest rate or spread quotation to be applicable to the Tranche, the
Borrower may also at its discretion specify in the Disbursement Request such
quotation, that is to say:

 

  (i) in the case of a Fixed Rate Tranche, the aforementioned fixed interest
rate previously quoted by the Bank; or

 

  (ii) in the case of a Floating Rate Tranche, the aforementioned spread
previously quoted by the Bank,

applicable to the Tranche until the Maturity Date or until the Interest
Revision/Conversion Date, if any.

 

  (c) Each Disbursement Request shall be accompanied by evidence of the
authority of the person or persons authorised to sign it and the specimen
signature of such person or persons.

 

  (d) Subject to Article 1.02C(b), each Disbursement Request is irrevocable.

 

13



--------------------------------------------------------------------------------

1.02C Disbursement Notice

 

  (a) Not less than 10 (ten) days before the proposed Scheduled Disbursement
Date of a Tranche the Bank shall, if the Disbursement Request conforms to this
Article 1.02, deliver to the Borrower a Disbursement Notice which shall specify:

 

  (i) the currency, amount and EUR equivalent of the Tranche;

 

  (ii) the Scheduled Disbursement Date;

 

  (iii) the interest rate basis for the Tranche, being: (i) a Fixed Rate
Tranche; or (ii) a Floating Rate Tranche all pursuant to the relevant provisions
of Article 3.01;

 

  (iv) the first interest Payment Date and the periodicity for the payment of
interest for the Tranche;

 

  (v) the terms for repayment of principal for the Tranche;

 

  (vi) the first and last dates for repayment of principal for the Tranche;

 

  (vii) the applicable Payment Dates for the Tranche;

 

  (viii) the Interest Revision/Conversion Date, if requested by the Borrower,
for the Tranche; and

 

  (ix) for a Fixed Rate Tranche the Fixed Rate and for a Floating Rate Tranche
the Spread applicable to the Tranche until the Interest Revision/Conversion
Date, if any or until the Maturity Date.

 

  (b) If one or more of the elements specified in the Disbursement Notice does
not reflect the corresponding element, if any, in the Disbursement Request, the
Borrower may following receipt of the Disbursement Notice revoke the
Disbursement Request by written notice to the Bank to be received no later than
12h00 Luxembourg time on the next Business Day and thereupon the Disbursement
Request and the Disbursement Notice shall be of no effect. If the Borrower has
not revoked in writing the Disbursement Request within such period, the Borrower
will be deemed to have accepted all elements specified in the Disbursement
Notice.

 

  (c) If the Borrower has presented to the Bank a Disbursement Request in which
the Borrower has not specified the fixed interest rate or spread as set out in
Article 1.02B(b), the Borrower will be deemed to have agreed in advance to the
Fixed Rate or Spread as subsequently specified in the Disbursement Notice.

 

1.02D Disbursement Account

Disbursement shall be made to such account of the Borrower as the Borrower shall
notify in writing to the Bank not later than 15 (fifteen) days before the
Scheduled Disbursement Date (with IBAN code or with the appropriate format in
line with local banking practice).

Only one account may be specified for each Tranche.

 

1.03 Currency of disbursement

Subject to availability, disbursement of each Tranche shall be made in EUR or
any other currency that is widely traded on the principal foreign exchange
markets.

For the calculation of the sums available to be disbursed in currencies other
than EUR, and to determine their equivalent in EUR, the Bank shall apply the
rate published by the European Central Bank in Frankfurt, available on or
shortly before submission of the Disbursement Notice as the Bank shall decide.

 

1.04 Conditions of disbursement

 

1.04A First Tranche

The disbursement of the first Tranche under Article 1.02 is conditional upon
receipt by the Bank, in form and substance satisfactory to it, on or before the
date falling 5 (five) Business Days before the Scheduled Disbursement Date, of
the following documents or evidence:

 

  (a) evidence satisfactory to the Bank that the execution of this Contract by
the Borrower has been duly authorised and that the person or persons signing the
Contract on behalf of the Borrower is/are duly authorised to do so together with
the specimen signature of each such person or persons;

 

14



--------------------------------------------------------------------------------

  (b) evidence satisfactory to the Bank that the execution of this Contract by
the Guarantor has been duly authorised and that the person or persons signing
the Contract on behalf of the Guarantor is/are duly authorised to do so together
with the specimen signature of each such person or persons;

 

  (c) the Guarantee Agreement duly executed;

 

  (d) an internal legal opinion that each of the Finance Contract, the Guarantee
Agreement and the relevant documentation is legal, valid, binding and
enforceable under Swedish law, and on the authority, capacity, due execution of
the Finance Contract and the relevant documentation by the Borrower under
Swedish law;

 

  (e) an external legal opinion on the authority, capacity, due execution,
choice of law and jurisdiction of the Finance Contract, the Guarantee Agreement
and on the relevant documentation by the Guarantor under Delaware (US) law; and

 

  (f) evidence of payment of the appraisal fee in full pursuant to Article 1.08.

 

1.04B All Tranches

The disbursement of each Tranche under Article 1.02, including the first, is
subject to the following conditions:

 

  (a) that the Bank has received, in form and substance satisfactory to it, on
or before the date falling 5 (five) Business Days before the Scheduled
Disbursement Date for the proposed Tranche, of the following documents or
evidence:

 

  (i) a certificate from the Borrower and the Guarantor in the form of Schedule
C.2, signed by an authorised representative of the Borrower or the Guarantor and
dated no earlier than the date falling 10 (ten) days before the Scheduled
Disbursement Date;

 

  (ii) evidence of the Guarantor’s consent to the Borrower’s presentation of the
Disbursement Request;

 

  (iii) evidence of the authority of the person or persons authorised to sign
the Guarantor’s consent under paragraph (ii) above and the specimen signature of
such person or persons;

 

  and     

 

  (iv) a copy of any other Authorisation or other document, opinion or assurance
which the Bank has notified the Borrower not less than 7 (seven ) Business Days
before the Scheduled Disbursement Date is necessary in connection with the entry
into and performance of, and the transactions contemplated by, this Contract or
the validity and enforceability of the same;

 

  (b) that on the Disbursement Date for the proposed Tranche:

 

  (i) the representations and warranties which are repeated pursuant to Article
6.12 are correct in all material respects; and

 

  (ii) no event or circumstance which constitutes or would with the passage of
time or giving of notice under this Contract constitute:

 

  (aa) an Event of Default; or

 

  (bb) a Prepayment Event;

has occurred and is continuing unremedied or unwaived or would result from the
disbursement of the proposed Tranche.

 

15



--------------------------------------------------------------------------------

1.05 Deferment of disbursement

 

1.05A Grounds for deferment

Upon the written request of the Borrower, the Bank shall defer the disbursement
of any Notified Tranche in whole or in part to a date specified by the Borrower
being a date falling not later than 6 (six) months from its Scheduled
Disbursement Date and not later than 60 days prior to the first repayment date
of the Tranche indicated in the Disbursement Notice. In such case, the Borrower
shall pay the Deferment Indemnity calculated on the amount of disbursement
deferred.

Any request for deferment shall have effect in respect of a Tranche only if it
is made at least 5 (five) Business Days before its Scheduled Disbursement Date.

If for a Notified Tranche any of the conditions referred to in Article 1.04 is
not fulfilled as at the specified date and at the Scheduled Disbursement Date
(or the date expected for disbursement in case of a previous deferment),
disbursement will be deferred to a date agreed between the Bank and the Borrower
falling not earlier than 5 (five) Business Days following the fulfilment of all
conditions of disbursement (without prejudice to the right of the Bank to
suspend and/or cancel the undisbursed portion of the Credit in whole or in part
pursuant to Article 1.06B). In such case, the Borrower shall pay the Deferment
Indemnity calculated on the amount of disbursement deferred.

 

1.05B Cancellation of a disbursement deferred by 6 (six) months

The Bank may, by notice in writing to the Borrower, cancel a disbursement which
has been deferred under Article 1.05A by more than 6 (six) months in aggregate.
The cancelled amount shall remain available for disbursement under Article 1.02.

 

1.06 Cancellation and suspension

 

1.06A Borrower’s right to cancel

The Borrower may at any time by notice in writing to the Bank cancel, in whole
or in part and with immediate effect, the undisbursed portion of the Credit.
However, the notice shall have no effect in respect of (i) a Notified Tranche
which has a Scheduled Disbursement Date falling within 5 (five) Business Days of
the date of the notice or (ii) a Tranche in respect of which a Disbursement
Request has been submitted but no Disbursement Notice has been issued pursuant
to Article 1.02C.

 

1.06B Bank’s right to suspend and cancel

 

  (a) The Bank may, by notice in writing to the Borrower, suspend and/or cancel
the undisbursed portion of the Credit in whole or in part at any time and with
immediate effect upon the occurrence of a Prepayment Event or an Event of
Default or an event or circumstance which would with the passage of time or
giving of notice under this Contract constitute a Prepayment Event or an Event
of Default.

 

  (b) The Bank may also suspend the portion of the Credit in respect of which it
has not issued a Disbursement Notice with immediate effect in the case that a
Market Disruption Event occurs.

 

  (c) Any suspension shall continue until the Bank ends the suspension (such
suspension to be ended if any of the events set out in paragraph (a) or
(b) above ceases to occur) or cancels the suspended amount.

 

1.06C Indemnity for suspension and cancellation of a Tranche

 

1.06C(1) SUSPENSION

If the Bank suspends a Notified Tranche, whether upon an Indemnifiable
Prepayment Event or an Event of Default, the Borrower shall pay to the Bank the
Deferment Indemnity calculated on the amount of disbursement suspended.

 

16



--------------------------------------------------------------------------------

1.06C(2) CANCELLATION

If pursuant to Article 1.06A, the Borrower cancels:

 

  (a) a Fixed Rate Tranche which is a Notified Tranche, it shall indemnify the
Bank under Article 4.02B;

 

  (b) a Floating Rate which is a Notified Tranche or any part of the Credit
other than a Notified Tranche, no indemnity is payable.

If the Bank cancels:

 

  (i) a Fixed Rate Tranche which is a Notified Tranche upon an Indemnifiable
Prepayment Event or pursuant to Article 1.05B, the Borrower shall pay to the
Bank the Prepayment Indemnity; or

 

  (ii) a Notified Tranche upon an Event of Default, the Borrower shall indemnify
the Bank under Article 10.03.

Save in these cases, no indemnity is payable upon cancellation of a Tranche by
the Bank.

The indemnity shall be calculated as if the cancelled amount had been disbursed
and repaid on the Scheduled Disbursement Date or, to the extent that the
disbursement of the Tranche is currently deferred or suspended, on the date of
the cancellation notice.

 

1.07 Cancellation after expiry of the Credit

On the day following the Final Availability Date, and unless otherwise
specifically agreed to in writing by the Bank, the part of the Credit in respect
of which no Disbursement Request has been made in accordance with Article 1.02B
shall be automatically cancelled, without any notice being served by the Bank to
the Borrower and without liability arising on the part of either party.

 

1.08 Appraisal fee

The Borrower shall pay or cause to be paid to the Bank within 30 (thirty) days
of the signature of the Contract an appraisal fee in respect of the appraisal
conducted by the Bank in relation to the Project. The amount of the appraisal
fee is EUR 200,000 (two hundred thousand euros).

 

1.09 Non-utilisation fee

The Borrower shall pay to the Bank a non-utilisation fee calculated on the daily
undrawn uncancelled balance of the Credit, starting to accrue from the date of
this Contract, at a rate of 50% (fifty per cent) of the Margin per annum, the
accrued non-utilisation fee being payable:

 

  (a) on 20 December 2013 and 20 June 2014; and

 

  (b) on the Final Availability Date; or, if the Credit is cancelled in full
under Article 1.06 prior to the Final Availability Date, on the date of
cancellation.

If the date on which the non-utilisation fee is due to be paid is not a Relevant
Business Day, payment shall be made on the next day, if any, of that calendar
month that is a Relevant Business Day or, failing that, the nearest preceding
day that is a Relevant Business Day, in all cases with a corresponding
adjustment to the amount of non-utilisation fee due.

 

1.10 Sums due under Article 1

Sums due under Articles 1.05 and 1.06 shall be payable in the currency of the
Tranche concerned. They shall be payable within 15 (fifteen) days of the
Borrower’s receipt of the Bank’s demand or within any longer period specified in
the Bank’s demand.

 

17



--------------------------------------------------------------------------------

ARTICLE 2

The Loan

 

2.01 Amount of Loan

The Loan shall comprise the aggregate amount of Tranches disbursed by the Bank
under the Credit, as confirmed by the Bank pursuant to Article 2.03.

 

2.02 Currency of repayment, interest and other charges

Interest, repayments and other charges payable in respect of each Tranche shall
be made by the Borrower in the currency in which the Tranche is disbursed.

Any other payment shall be made in the currency specified by the Bank having
regard to the currency of the expenditure to be reimbursed by means of that
payment.

 

2.03 Confirmation by the Bank

Within 10 (ten) days after disbursement of each Tranche, the Bank shall deliver
to the Borrower the amortisation table referred to in Article 4.01, if
appropriate, showing the Disbursement Date, currency, the amount disbursed, the
repayment terms and the interest rate of and for that Tranche.

ARTICLE 3

Interest

 

3.01 Rate of interest

For the purposes of this Contract “Margin” means 26 basis points (0.26%).

Fixed Rates and Spreads are available for periods of not less than 4 (four)
years or, in the absence of a repayment of principal during that period, not
less than 3 (three) years.

 

3.01A Fixed Rate Tranches

The Borrower shall pay interest on the outstanding balance of each Fixed Rate
Tranche at the Fixed Rate quarterly, semi-annually or annually in arrears on the
relevant Payment Dates as specified in the Disbursement Notice, commencing on
the first such Payment Date following the Disbursement Date of the Tranche. If
the period from the Disbursement Date to the first Payment Date is 15 (fifteen)
days or less then the payment of interest accrued during such period shall be
postponed to the following Payment Date.

Interest shall be calculated on the basis of Article 5.01(a).

 

3.01B Floating Rate Tranches

The Borrower shall pay interest on the outstanding balance of each Floating Rate
Tranche at the Floating Rate quarterly, semi-annually or annually in arrears on
the relevant Payment Dates, as specified in the Disbursement Notice commencing
on the first such Payment Date following the Disbursement Date of the Tranche.
If the period from the Disbursement Date to the first Payment Date is 15
(fifteen) days or less then the payment of interest accrued during such period
shall be postponed to the following Payment Date.

The Bank shall notify the Floating Rate to the Borrower within 10 (ten) days
following the commencement of each Floating Rate Reference Period.

If pursuant to Articles 1.05 and 1.06 disbursement of any Floating Rate Tranche
takes place after the Scheduled Disbursement Date the Relevant Interbank Rate
applicable to the first Floating Rate Reference Period shall apply as though the
disbursement had been made on the Scheduled Disbursement Date.

 

18



--------------------------------------------------------------------------------

Interest shall be calculated in respect of each Floating Rate Reference Period
on the basis of Article 5.01(b). If the Floating Rate for any Floating Rate
Reference Period is below zero, it will be set at zero.

 

3.01C Revision or Conversion of Tranches

Where the Borrower exercises an option to revise or convert the interest rate
basis of a Tranche, it shall, from the effective Interest Revision/Conversion
Date (in accordance with the procedure set out in Schedule D) pay interest at a
rate determined in accordance with the provisions of Schedule D.

 

3.02 Interest on overdue sums

Without prejudice to Article 10 and by way of exception to Article 3.01, if the
Borrower fails to pay any amount payable by it under the Contract on its due
date, interest shall accrue on any overdue amount payable under the terms of
this Contract from the due date to the date of actual payment at an annual rate
equal to the Relevant Interbank Rate plus the Margin plus 2% (200 basis points)
and shall be payable in accordance with the demand of the Bank. For the purpose
of determining the Relevant Interbank Rate in relation to this Article 3.02, the
relevant periods within the meaning of Schedule B shall be successive periods of
one month commencing on the due date.

However, interest on any overdue sum under a Fixed Rate Tranche shall be charged
at the annual rate that is the sum of the rate defined in Article 3.01A plus
0.25% (25 basis points) if that annual rate exceeds, for any given relevant
period, the rate specified in the preceding paragraph.

If the overdue sum is in a currency other than the currency of the Loan, the
following rate per annum shall apply, namely the Relevant Interbank Rate that is
generally retained by the Bank for transactions in that currency plus 2% (200
basis points), calculated in accordance with the market practice for such rate.

 

3.03 Market Disruption Event

If at any time (i) from the issuance by the Bank of the Disbursement Notice in
respect of a Tranche, and (ii) until the date falling either 30 (thirty)
calendar days for Tranches to be disbursed in EUR, GBP or USD, or, in the case
of Tranches to be disbursed in any other currency, two Business Days prior to
the Scheduled Disbursement Date, a Market Disruption Event occurs, the Bank may
notify the Borrower that this clause has come into effect. In such case, the
following rules shall apply:

 

  (a) In the case of a Notified Tranche to be disbursed in EUR, USD or GBP, the
rate of interest applicable to such Notified Tranche until the Maturity Date or
the Interest Revision/Conversion Date if any, shall be the percentage rate per
annum which is the sum of:

 

  •   the Margin; and

 

  •   the rate (expressed as a percentage rate per annum) which is determined by
the Bank to be the all-inclusive cost to the Bank for the funding of the
relevant Tranche based upon the then applicable internally generated Bank
reference rate or an alternative rate determination method reasonably determined
by the Bank. The Borrower shall have the right to refuse in writing such
disbursement within the deadline specified in the notification and shall bear
charges incurred as a result, if any, in which case the Bank shall not effect
the disbursement and the corresponding Credit shall remain available for
disbursement under Article 1.02B. If the Borrower does not refuse the
disbursement in time, the parties agree that the disbursement and the conditions
thereof shall be fully binding for both parties.

 

  (b)

In the case of a Notified Tranche to be disbursed in a currency other than EUR,
USD or GBP, the Bank shall notify the Borrower the EUR equivalent to be
disbursed on the Scheduled Disbursement Date and the relevant percentage rate as
described above under paragraph (a) applicable to the Tranche until the Maturity
Date or the Interest Revision/Conversion Date if any. The Borrower shall have
the right to refuse in writing such disbursement within the deadline specified
in the notification and shall

 

19



--------------------------------------------------------------------------------

  bear charges incurred as a result, if any, in which case the Bank shall not
effect the disbursement and the corresponding portion of the Credit shall remain
available for disbursement under Article 1.02B. If the Borrower does not refuse
the disbursement in time, the parties agree that the disbursement in EUR and the
conditions thereof shall be fully binding for both parties.

In each case the Spread or Fixed Rate previously notified by the Bank in the
Disbursement Notice shall no longer be applicable.

ARTICLE 4

Repayment

 

4.01 Normal repayment

 

4.01A Repayment by instalments

 

  (a) The Borrower shall repay each Tranche by instalments on the Payment Dates
specified in the relevant Disbursement Notice in accordance with the terms of
the amortisation table delivered pursuant to Article 2.03.

 

  (b) Each amortisation table shall be drawn up on the basis that:

 

  (i) in the case of a Fixed Rate Tranche without an Interest
Revision/Conversion Date, repayment shall be made annually, semi-annually or
quarterly by equal instalments of principal or constant instalments of principal
and interest;

 

  (ii) in the case of a Fixed Rate Tranche with an Interest Revision/Conversion
Date or a Floating Rate Tranche, repayment shall be made by equal annual,
semi-annual or quarterly instalments of principal;

 

  (iii) the first repayment date of each Tranche shall be a Payment Date falling
not earlier than 60 days from the Scheduled Disbursement Date and not later than
the first Payment Date immediately following the third anniversary of the
Scheduled Disbursement Date of the Tranche; and

 

  (iv) the last repayment date of each Tranche shall be a Payment Date falling
not earlier than 4 (four) years and not later than 7 (seven) years from the
Scheduled Disbursement Date.

 

4.01B Single instalment

Alternatively, the Borrower may repay the Tranche in a single instalment on a
Payment Date specified in the Disbursement Notice, being a date falling not less
than 3 (three) years or more than 5 (five) years from the Scheduled Disbursement
Date.

 

4.02 Voluntary prepayment

 

4.02A Prepayment option

Subject to Articles 4.02B, 4.02C and 4.04, the Borrower may prepay all or part
of any Tranche, together with accrued interest and indemnities if any, upon
giving a Prepayment Request with at least 1 (one) month’s prior notice
specifying (i) the Prepayment Amount, (ii) the Prepayment Date, (iii) if
applicable, the choice of application method of the Prepayment amount in line
with Article 5.05c(i) and (iv) the contract number (“FI No”) mentioned on the
cover page of this Contract.

Subject to Article 4.02C the Prepayment Request shall be binding and
irrevocable.

 

4.02B Prepayment indemnity

 

4.02B(1) FIXED RATE TRANCHE

Subject to Article 4.02B(3) below, if the Borrower prepays a Fixed Rate Tranche,
the Borrower shall pay to the Bank on the Prepayment Date the Prepayment
Indemnity in respect of the Fixed Rate Tranche which is being prepaid.

 

20



--------------------------------------------------------------------------------

4.02B(2) FLOATING RATE TRANCHE

Subject to Article 4.02B(3) below, the Borrower may prepay a Floating Rate
Tranche without indemnity on any relevant Payment Date.

 

4.02B(3) Unless the Borrower has accepted in writing a Fixed Rate in respect of
an Interest Revision/Conversion Proposal pursuant to Schedule D, prepayment of a
Tranche on its Interest Revision/Conversion Date as notified under Article
1.02C(a)(viii), or in accordance with Schedule C1 or D, as the case may be, may
be effected without indemnity.

 

4.02C Prepayment mechanics

Upon presentation by the Borrower to the Bank of a Prepayment Request, the Bank
shall issue a Prepayment Notice to the Borrower, not later than 15 (fifteen)
days prior to the Prepayment Date. The Prepayment Notice shall specify the
Prepayment Amount, the accrued interest due thereon, the Prepayment Indemnity
payable under Article 4.02B or, as the case may be, that no indemnity is due,
the method of application of the Prepayment Amount and the Acceptance Deadline.

If the Borrower accepts the Prepayment Notice no later than by the Acceptance
Deadline, it shall effect the prepayment. In any other case, the Borrower may
not effect the prepayment.

The Borrower shall accompany the prepayment by the payment of accrued interest
and indemnity, if any, due on the Prepayment Amount, as specified in the
Prepayment Notice.

 

4.03 Compulsory prepayment

 

4.03A Prepayment Events

 

4.03A(1) PROJECT COST REDUCTION

If the total cost of the Project should be reduced from the figure stated in
Recital (2) to a level at which the amount of the Credit exceeds 50% (fifty per
cent) of such cost, the Bank may in proportion to the reduction forthwith, by
notice to the Borrower, cancel such portion of the Credit and/or demand
prepayment of such portion of the Loan so that the Credit or Loan does not
exceed 50%(fifty per cent) of the cost of the Project.

 

4.03A(2) PARI PASSU TO ANOTHER TERM LOAN

If the Guarantor or the Borrower or any other member of the Group voluntarily
prepays a part or the whole of any other loan originally granted to it for a
term of more than 3 (three) years (a “Term Loan”) otherwise than out of the
proceeds of a loan having a term at least equal to the unexpired term of the
Term Loan prepaid and, following such prepayment the amount outstanding under
the Loan constitutes more than 20% (twenty per cent) of the aggregate
outstanding loans to the Group, the Bank may, by notice to the Borrower, cancel
the Credit and demand prepayment of the Loan, in such proportion as the prepaid
amount of the Term Loan bears to the aggregate outstanding amount of all Term
Loans.

The Bank shall address its notice to the Borrower within 30 (thirty) days of
receipt of notice under Article 8.02(b)(iii).

For the purposes of this Article, “loan” includes any loan, bond or other form
of financial indebtedness or any obligation for the payment or repayment of
money.

 

21



--------------------------------------------------------------------------------

4.03A(3) CHANGE OF CONTROL

The Guarantor and the Borrower, respectively, shall promptly inform the Bank if
a Change-of-Control Event has occurred or is likely to occur. In such case, or
if the Bank has reasonable cause to believe that a Change-of-Control Event has
occurred or is about to occur, the Bank may demand that the Guarantor or the
Borrower consult with it. Such consultation shall take place within 30 (thirty)
days from the date of the Bank’s demand. After the earlier of (a) the lapse of
30 (thirty) days from the date of such request for consultation the Bank in its
sole discretion is of the reasonable opinion that the effects of the
Change-of-Control Event cannot or will not be mitigated to its satisfaction or
(b) the occurrence of the anticipated Change-of-Control Event, the Bank may, by
notice to the Borrower, cancel the Credit and demand prepayment of the Loan,
together with accrued interest and all other amounts accrued and outstanding
under this Contract. The Borrower shall effect payment of the amount demanded on
the date specified by the Bank, such date being a date falling not less than 30
(thirty) days from the date of the demand.

For the purposes of this Article:

 

  (a) a “Change-of-Control Event” occurs if:

 

  (i) any person or group of persons acting in concert gains control of the
Guarantor;

 

  (ii) the Guarantor ceases to own, directly or indirectly through wholly owned
subsidiaries, 100% (one hundred per cent) of the issued share capital of the
Borrower or any (other) Guarantor Material Subsidiary; or

 

  (iii) the Borrower ceases to own 100% (one hundred per cent) of the issued
share capital of any Borrower Material Subsidiary.

 

  (b) “acting in concert” means acting together pursuant to an agreement or
understanding (whether formal or informal); and

 

  (c) “control” means the power to direct the management and policies of an
entity, whether through the ownership of voting capital, by contract or
otherwise.

 

4.03A(4) CHANGE OF LAW

The Guarantor and the Borrower, respectively, shall promptly inform the Bank if
a Change-of-Law Event has occurred or is likely to occur. In such case, or if
the Bank has reasonable cause to believe that a Change-of-Law Event has occurred
or is about to occur, the Bank may demand that the Guarantor or the Borrower
consult with it. Such consultation shall take place within 30 (thirty) days from
the date of the Bank’s demand. If, after the earlier of (a) the lapse of 30
(thirty) days from the date of such request for consultation the Bank in its
sole discretion is of the reasonable opinion that the effects of the
Change-of-Control Event cannot or will not be mitigated to its satisfaction or
(b) the occurrence of the anticipated Change-of-Law Event, the Bank may, by
notice to the Borrower, cancel the Credit and demand prepayment of the Loan,
together with accrued interest and all other amounts accrued and outstanding
under this Contract. The Borrower shall effect payment of the amount demanded on
the date specified by the Bank, such date being a date falling not less than 30
(thirty) days from the date of the demand.

For the purposes of this Article “Change-of-Law Event” means the enactment,
promulgation, execution or ratification of or any change in or amendment to any
law, rule, decree or regulation (or in the application or official
interpretation of any law, rule, decree or regulation) that occurs after the
date of this Contract which in the reasonable opinion of the Bank results in or
is likely to result in a deterioration of the Guarantor’s, the Borrower’s or the
Group’s, as a whole, credit standing.

 

22



--------------------------------------------------------------------------------

4.03A(5) ILLEGALITY

If it becomes unlawful in any applicable jurisdiction for the Bank to perform
any of its obligations as contemplated in this Contract or to fund or maintain
the Loan, the Bank shall promptly notify the Borrower and may immediately
(i) suspend or cancel the undisbursed portion of the Credit and/or (ii) demand
prepayment of the Loan, together with accrued interest and all other amounts
accrued or outstanding under this Contract on the date indicated by the Bank in
its notice to the Borrower.

 

4.03A(6) GUARANTEE

If the Guarantor fails to comply with any material obligation under the
Guarantee Agreement, the Bank may cancel the Credit or demand prepayment of the
Loan. For the avoidance of doubt, the non-exercise by the Bank of the right to
cancel the Credit or demand prepayment of the Loan shall not be deemed to be a
waiver of any of the Bank’s rights hereunder.

 

4.03B Prepayment mechanics

Any sum demanded by the Bank pursuant to Article 4.03A, together with any
interest or other amounts accrued or outstanding under this Contract including,
without limitation, any indemnity due under Article 4.03C and Article 4.04,
shall be paid on the date indicated by the Bank which date shall fall not less
than 30 (thirty) days from the date of the Bank’s notice of demand.

 

4.03C Prepayment indemnity

In the case of an Indemnifiable Prepayment Event, the indemnity, if any, shall
be determined in accordance with Article 4.02B.

 

4.04 General

A repaid or prepaid amount may not be reborrowed. This Article 4 shall not
prejudice Article 10.

If the Borrower prepays a Tranche on a date other than a relevant Payment Date,
the Borrower shall indemnify the Bank in such amount as the Bank shall certify
is required to compensate it for receipt of funds otherwise than on a relevant
Payment Date.

ARTICLE 5

Payments

 

5.01 Day count convention

Any amount due by way of interest, indemnity or fee from the Borrower under this
Contract, and calculated in respect of a fraction of a year, shall be determined
on the following respective conventions:

 

  (a) in respect of interest and indemnities due under a Fixed Rate Tranche, a
year of 360 (three hundred and sixty) days and a month of 30 (thirty) days;

 

  (b) in respect of interest and indemnities due under a Floating Rate Tranche,
a year of 360 (three hundred and sixty) days (but 365 (three hundred and
sixty-five) days (invariable) for GBP) and the number of days elapsed;

 

  (c) in respect of fees, a year of 360 (three hundred and sixty) days (but 365
(three hundred and sixty-five) days (invariable) for fees due in GBP) and the
number of days elapsed.

 

5.02 Time and place of payment

Unless otherwise specified in this Contract or in the Bank’s demand, all sums
other than sums of interest, indemnity and principal are payable within 15
(fifteen) days of the Borrower’s receipt of the Bank’s demand.

 

23



--------------------------------------------------------------------------------

Each sum payable by the Borrower under this Contract shall be paid to the
relevant account notified by the Bank to the Borrower. The Bank shall notify the
account not less than 15 (fifteen) days before the due date for the first
payment by the Borrower and shall notify any change of account not less than 15
(fifteen) days before the date of the first payment to which the change applies.
This period of notice does not apply in the case of payment under Article 10.

The Borrower shall indicate in each payment made hereunder the contract number
(“FI No”) found on the cover page of this Contract.

A sum due from the Borrower shall be deemed paid when the Bank receives it.

 

5.03 No set-off by the Borrower

All payments to be made by the Borrower under this Contract shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.

 

5.04 Disruption to Payment Systems

If either the Bank determines (in its discretion) that a Disruption Event has
occurred or the Bank is notified by the Borrower that a Disruption Event has
occurred:

 

  (a) the Bank may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Contract as the Bank may deem necessary in
the circumstances;

 

  (b) the Bank shall not be obliged to consult with the Borrower in relation to
any changes mentioned in paragraph (a) if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes; and

 

  (c) the Bank shall not be liable for any damages, costs or losses whatsoever
arising as a result of a Disruption Event or for taking or not taking any action
pursuant to or in connection with this Article 5.04, save in relation to its own
gross negligence or wilful default.

 

5.05 Application of sums received

 

  (a) General

Sums received from the Borrower shall only discharge its payment obligations if
received in accordance with the terms of this Contract.

 

  (b) Partial payments

If the Bank receives a payment that is insufficient to discharge all the amounts
then due and payable by the Borrower under this Contract, the Bank shall apply
that payment:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs,
indemnities and expenses due under this Contract;

 

  (ii) secondly, in or towards payment of any accrued interest due but unpaid
under this Contract;

 

  (iii) thirdly, in or towards payment of any principal due but unpaid under
this Contract; and

 

  (iv) fourthly, in or towards payment of any other sum due but unpaid under
this Contract.

 

  (c) Allocation of sums related to Tranches

 

  (i) In case of:

 

  •   a partial voluntary prepayment of a Tranche that is subject to a repayment
in several instalments, the Prepayment Amount shall be applied pro rata to each
outstanding instalment, or, at the request of the Borrower, in inverse order of
maturity,

 

  •   a partial compulsory prepayment of a Tranche that is subject to a
repayment in several instalments, the Prepayment Amount shall be applied in
reduction of the outstanding instalments in inverse order of maturity.

 

24



--------------------------------------------------------------------------------

  (ii) Sums received by the Bank following a demand under Article 10.01 and
applied to a Tranche, shall reduce the outstanding instalments in inverse order
of maturity. The Bank may apply sums received between Tranches at its
discretion.

 

  (iii) In case of receipt of sums which cannot be identified as applicable to a
specific Tranche, and on which there is no agreement between the Bank and the
Borrower on their application, the Bank may apply these between Tranches at its
discretion.

ARTICLE 6

Borrower undertakings and representations

The undertakings in this Article 6 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.

A. Project undertakings

 

6.01 Use of Loan and availability of other funds

The Borrower shall use all amounts borrowed by it under the Loan for the
execution of the Project.

The Borrower shall ensure that it has available to it the other funds listed in
Recital (2) and that such funds are expended, to the extent required, on the
financing of the Project.

 

6.02 Completion of Project

The Borrower shall carry out the Project in accordance with the Technical
Description as may be modified from time to time with the approval of the Bank,
and complete it by the final date specified therein.

 

6.03 Increased cost of Project

If the total cost of the Project exceeds the estimated figure set out in Recital
(2), the Borrower shall obtain the finance to fund the excess cost without
recourse to the Bank, so as to enable the Project to be completed in accordance
with the Technical Description. The plans for funding the excess cost shall be
communicated to the Bank without delay.

 

6.04 Procurement procedure

The Borrower shall purchase equipment, secure services and order works for the
Project (a) in so far as they apply to it or to the Project, in accordance with
European Union law in general and in particular with the relevant European Union
Directives and (b) in so far as European Union Directives do not apply, by
procurement procedures which, to the satisfaction of the Bank, respect the
criteria of economy and efficiency and, in case of public contracts, the
principles of transparency, equal treatment and non-discrimination on the basis
of nationality.

 

6.05 Continuing Project undertakings

The Borrower shall:

 

  (a) Maintenance: maintain, repair, overhaul and renew all property forming
part of the Project as required to keep it in good working order;

 

25



--------------------------------------------------------------------------------

  (b) Project assets: unless the Bank shall have given its prior consent in
writing retain title to and possession of all or substantially all the assets
comprising the Project or, as appropriate, replace and renew such assets and
maintain the Project in substantially continuous operation in accordance with
its original purpose; provided that the Bank may withhold its consent only where
the proposed action would prejudice the Bank’s interests as lender to the
Borrower or would render the Project ineligible for financing by the Bank under
its Statute or under Article 309 of the Treaty on the Functioning of the
European Union;

 

  (c) Insurance: insure all works and property forming part of the Project in
accordance with the relevant industry practice for similar works and property;

 

  (d) Rights and Permits: maintain in force all rights of way or use and all
Authorisations necessary for the execution and operation of the Project; and

 

  (e) Environment:

 

  (i) implement and operate the Project in compliance with Environmental Law;

 

  (ii) if required, obtain and maintain requisite Environmental Approvals for
the Project; and

 

  (iii) comply with any such Environmental Approvals;

B. General undertakings

 

6.06 Disposal of assets

 

  A. Guarantor Group

 

  (a) The Guarantor shall not, and the Guarantor shall procure that no member of
the Guarantor Group will, either in a single transaction or in a series of
transactions, whether related or not and whether voluntarily or involuntarily,
sell, transfer, grant, lease or otherwise dispose (hereafter “Disposal”) of all
or any part of its assets (including, but not limited to, businesses or
undertakings).

 

  (b) Paragraph (a) above does not apply to:

 

  (i) Disposals made in the ordinary course of business of the disposing entity;

 

  (ii) Disposals of assets in exchange for other assets comparable or superior
as to type, value and quality;

 

  (iii) Disposals made on an arm’s length basis for full market consideration;

 

  (iv) Disposals made with the prior written consent of the Bank;

 

  (v) Disposals of obsolete assets;

 

  (vi) any Disposal of assets from a member of the Guarantor Group to any other
member of the Guarantor Group; or

 

  (vii) any Disposal of assets from a member of the Guarantor Group to any
member of the Borrower Group, provided that the consideration may not exceed
full market consideration.

 

  B. Borrower Group

 

  (a) The Borrower shall not, and the Borrower shall procure that no member of
the Borrower Group will, either in a single transaction or in a series of
transactions, whether related or not and whether voluntarily or involuntarily
dispose of all or any part of its assets (including, but not limited to,
businesses or undertakings).

 

26



--------------------------------------------------------------------------------

  (b) Paragraph (a) above does not apply to:

 

  (i) Disposals made in the ordinary course of business of the disposing entity;

 

  (ii) Disposals of assets in exchange for other assets comparable or superior
as to type, value and quality;

 

  (iii) Disposals made on an arm’s length basis for full market consideration
during the life of the Contract up to an aggregate amount not exceeding 50%
(fifty per cent) of fixed assets as disclosed in the consolidated accounts of
the Borrower ending on the Accounting Date;

 

  (iv) Disposals made with the prior written consent of the Bank;

 

  (v) Disposals of obsolete assets;

 

  (vi) any Disposal of assets from a member of the Borrower Group to another
member of the Borrower Group; or

 

  (vii) any Disposal of assets from a member of the Borrower Group to a member
of the Guarantor Group for full market consideration.

 

  (c) Notwithstanding paragraph (b) above, no Disposal of (i) assets forming
part of the Project or (ii) any shares in subsidiaries holding assets forming
part of the Project is permitted without the prior written consent of the Bank.

 

  (d) For the avoidance of doubt, the Guarantor may not circumvent Article
6.06B(b)(iii) by firstly procuring that the Borrower makes a Disposal permitted
pursuant to Article 6.06B(b)(vii) and then subsequently thereafter making a
Disposal in accordance with Article 6.06A(b)(iii).

 

6.07 Compliance with laws

The Borrower and the Guarantor, respectively, (and the Guarantor under the
Guarantee Agreement) shall comply in all respects with all laws to which it or
the Project is subject where failure to do so results or is reasonably likely to
result in a Material Adverse Change.

 

6.08 Change in business

Without the Bank’s prior written consent, the Guarantor and the Borrower,
respectively, shall procure that no substantial change is made to the general
nature of the business of (a) the Guarantor, (b) the Borrower, (c) the Borrower
Group as a whole and (d) the Group as a whole, in each case from that carried on
at the date of this Contract.

 

6.09 Merger

 

  (a) Without the Bank’s prior written consent, the Guarantor and the Borrower,
respectively, shall not and the Guarantor shall ensure that no other member of
the Group will enter into any amalgamation, demerger, merger or corporate
reconstruction.

 

  (b) Paragraph (a) above does not apply to any merger between members of the
Guarantor Group, provided that if the Guarantor is part of such merger it shall
be the surviving entity.

 

  (c) Paragraph (a) above does not apply to any merger between members of the
Borrower Group, provided that if the Borrower is part of such merger it shall be
the surviving entity.

 

27



--------------------------------------------------------------------------------

6.10 Indebtedness for Borrowed Money

Without the Bank’s prior written consent:

 

  (a) the Guarantor undertakes that at any time after the date hereof Guarantor
Subsidiary Indebtedness for Borrowed Money must not be higher than USD 400 000
000 (or its equivalent); and

 

  (b) the Borrower undertakes that at any time after the date hereof Borrower
Subsidiary Indebtedness for Borrowed Money must not be higher than USD 400 000
000 (or its equivalent).

For the purposes of this Contract:

“Borrower Subsidiary Indebtedness for Borrowed Money” shall mean the aggregate
Indebtedness for Borrowed Money of each and every subsidiary of the Borrower
other than Indebtedness for Borrowed Money owed by a subsidiary of the Borrower
to another member of the Group;

“Guarantor Subsidiary Indebtedness for Borrowed Money” shall mean the aggregate
Indebtedness for Borrowed Money of each and every subsidiary of the Group (other
than the Borrower, Autoliv Asp Inc., Autoliv Holding AB) other than Indebtedness
for Borrowed Money owed by a subsidiary of the Guarantor to another member of
the Group; and

“Indebtedness for Borrowed Money” means:

 

  (a) the outstanding principal amount of any monies borrowed;

 

  (b) the outstanding principal amount of any acceptance under any acceptance
credit opened by a bank or other financial institution and not attributable to
goods or documents of title to goods in the ordinary course of documentary
credit transactions;

 

  (c) the outstanding principal amount of any debenture, bond, note, loan stock
or other security;

 

  (d) the principal amount, outstanding for more than 90 (ninety) days on its
original terms and created in connection with the payment of the acquisition
price of any asset before of after the time of acquisition or possession by the
party liable, where the advance or deferred payment is arranged primarily as a
method of raising finance or financing the acquisition of an asset;

 

  (e) any liability in respect of any lease or hire purchase contract which
would, in accordance with US GAAP in respect of the Guarantor and IFRS in
respect of the Borrower, be treated as a finance or capital lease;

 

  (f) any fixed or minimum premium payable on the repayment or redemption of any
instrument referred to in paragraph (c) above; and

 

  (g) the outstanding principal amount of any indebtedness of any person of a
type referred to in subparagraphs (a) – (f) above, which is the subject of a
guarantee indemnity and/or other form of assurance against financial loss.

 

6.11 General Representations and Warranties

 

  A. The Guarantor represents and warrants to the Bank that:

 

  (a) it is duly incorporated and validly existing corporation under the laws of
Delaware, USA, and it has power to carry on its business as it is now being
conducted and to own its property and other assets;

 

  (b) it has the power to execute, deliver and perform its obligations under
this Contract and all necessary action has been taken to authorise the
execution, delivery and performance of the same by it;

 

28



--------------------------------------------------------------------------------

  (c) this Contract constitutes its legally valid, binding and enforceable
obligations;

 

  (d) the execution and delivery of, the performance of its obligations under
and compliance with the provisions of this Contract do not and will not
contravene or conflict with any:

 

  (i) applicable law, statute, rule or regulation, or any judgement, decree or
permit to which it is subject;

 

  (ii) agreement or other instrument binding upon it which might reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Contract; and

 

  (iii) provision of its by laws;

 

  (e) the consolidated audited accounts of the Guarantor for the year ending on
the Accounting Date have been prepared on a basis consistent with previous years
and have been approved by its auditors as representing a true and fair view of
the results of its operations for that year and accurately disclose or reserve
against all the liabilities (actual or contingent) of the Borrower;

 

  (f) there has been no Material Adverse Change since the Accounting Date;

 

  (g) no event or circumstance which constitutes an Event of Default has
occurred and is continuing unremedied or unwaived;

 

  (h) other than as disclosed to the Bank, no litigation, arbitration,
administrative proceedings or investigation is current or to its knowledge is
threatened or pending against it before any court, arbitral body or agency which
has resulted or is likely to result in a Material Adverse Change, nor is there
subsisting against it or any of its subsidiaries any unsatisfied judgement or
award which constitutes a Material Adverse Change;

 

  (i) it has obtained all necessary consents, authorisations, licences or
approvals of governmental or public bodies or authorities in connection with
this Contract and the Guarantee Agreement and all such consents, authorisations,
licences or approvals are in full force and effect and admissible in evidence;
and

 

  (j) at the date of this Contract, no Security Interest exists over its assets
or over those of the Group save as permitted by Article 7.02.

The representations and warranties set out above shall survive the execution of
this Contract and are, except paragraphs (e) and (f) above, deemed repeated on
each Scheduled Disbursement Date and each Payment Date.

 

  B. The Borrower represents and warrants to the Bank that:

 

  (a) it is duly incorporated and validly existing as a company with limited
liability under the laws of kingdom of Sweden and it has power to carry on its
business as it is now being conducted and to own its property and other assets;

 

  (b) it has the power to execute, deliver and perform its obligations under
this Contract and all necessary action has been taken to authorise the
execution, delivery and performance of the same by it;

 

  (c) this Contract constitutes its legally valid, binding and enforceable
obligations;

 

  (d) the execution and delivery of, the performance of its obligations under
and compliance with the provisions of this Contract do not and will not
contravene or conflict with any:

 

  (i) applicable law, statute, rule or regulation, or any judgement, decree or
permit to which it is subject;

 

29



--------------------------------------------------------------------------------

  (ii) agreement or other instrument binding upon it which might reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Contract; and

 

  (iii) provision of its articles of association;

 

  (e) the consolidated audited accounts of the Borrower for the year ending on
the Accounting Date have been prepared on a basis consistent with previous years
and have been approved by its auditors as representing a true and fair view of
the results of its operations for that year and accurately disclose or reserve
against all the liabilities (actual or contingent) of the Borrower;

 

  (f) there has been no Material Adverse Change since the Accounting Date;

 

  (g) no event or circumstance which constitutes an Event of Default has
occurred and is continuing unremedied or unwaived;

 

  (h) no litigation, arbitration, administrative proceedings or investigation is
current or to its knowledge is threatened or pending against it before any
court, arbitral body or agency which has resulted or is likely to result in a
Material Adverse Change, nor is there subsisting against it or any of its
subsidiaries any unsatisfied judgement or award which constitutes a Material
Adverse Change;

 

  (i) it has obtained all necessary consents, authorisations, licences or
approvals of governmental or public bodies or authorities in connection with
this Contract and the Project and all such consents, authorisations, licences or
approvals are in full force and effect and admissible in evidence;

 

  (j) at the date of this Contract, no Security Interest exists over its assets
or over those of the Group save as permitted by Article 7.02; and

 

  (k) its payment obligations under this Contract rank not less than pari passu
in right of payment with all other present and future unsecured and
unsubordinated obligations under any of its debt instruments except for
obligations mandatorily preferred by law applying to companies generally.

The representations and warranties set out above shall survive the execution of
this Contract and are, except paragraphs (e) and (f) above, deemed repeated on
each Scheduled Disbursement Date and each Payment Date.

 

6.12 No loans, credit or third party guarantees

 

  (a) The Borrower shall not, and shall ensure that no other member of the
Borrower Group will, without the prior written consent of the Bank, give any
guarantee, bond, indemnity, counter-indemnity or similar instrument in respect
of any obligation of any person, save for:

 

  (i) as permitted on the terms in this Contract, or

 

  (ii) any guarantee related to the purchase or supply of goods and/or services
by a member of the Borrower Group, which guarantee is given in the ordinary
course of business.

 

  (b) The Borrower shall not, and shall ensure that no other member of the
Borrower Group will, without the prior written consent of the Bank, make any
loan, grant any credit or otherwise voluntarily assume actual liability in
respect of any obligation of any person, save for:

 

  (i) as permitted on the terms in this Contract,

 

  (ii) loans made or credit granted by a member of the Borrower Group to another
member of the Borrower Group,

 

  (iii) loans made or credits granted by the Borrower or any other member of the
Borrower Group to any member of the Guarantor Group to the extent such loans are
included in the Section 956 (or such other law or regulations that may amend or
replace such provision) computations made by the Guarantor for US tax purposes.

 

  (c) Notwithstanding paragraphs (a) and (b) above and for the avoidance of
doubt, the Guarantor shall ensure that other than the Borrower no member of the
Borrower Group shall, without the prior written consent of the Bank, (x) give
any guarantee, bond, indemnity, counter-indemnity or similar instrument or
(y) otherwise voluntarily assume actual liability, in respect of any obligation
of the Borrower or any member of the Guarantor Group.

 

30



--------------------------------------------------------------------------------

ARTICLE 7

Security

The undertakings in this Article 7 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.

 

7.01 Guarantee

The obligations of the Bank under this Contract are conditional upon the prior
execution and delivery to the Bank of the Guarantee Agreement in form and
substance satisfactory to it, whereby the Guarantor unconditionally guarantees,
of the same nature as obligations for its own debts the due performance of the
Borrower’s financial obligations under this Contract. The Borrower hereby
acknowledges and consents to the terms of the Guarantee Agreement.

 

7.02 Negative pledge

A. Guarantor Group

 

  (a) The Guarantor shall not, and the Guarantor shall procure that no other
member of the Guarantor Group will, create or permit to subsist any Security
Interest on, or with respect to, any of its present or future business,
undertaking, assets or revenues (including any uncalled capital).

 

  (b) Paragraph (a) does not apply to:

 

  (i) any lien arising by operation of law in the ordinary course of business
and securing amounts not more than 30 days overdue;

 

  (ii) any Security Interest disclosed in writing to the Bank prior to the
execution of this Contract which secures Indebtedness for Borrowed Money
outstanding at the date of this Contract;

 

  (iii) any Security Interest arising in relation to set-off arrangements
between cash balances and bank borrowings with the same bank which arise in the
ordinary course of business;

 

  (iv) any Security Interest existing at the time of acquisition on or over any
asset acquired by a member of the Guarantor Group after the date of this
Contract which was not created in contemplation of or in connection with that
acquisition, provided that the principal amount secured by such Security
Interest and outstanding at the time of acquisition is not subsequently
increased and the Security Interest is discharged within three months;

 

31



--------------------------------------------------------------------------------

  (v) in the case of any company which becomes a member of the Guarantor Group
after the date of this Contract, any Security Interest existing on or over its
assets when it becomes a member of the Guarantor Group which was not created in
contemplation of or in connection with it becoming a member of the Guarantor
Group, provided that:

 

  (A) the principal amount secured by such Security Interest and outstanding
when the relevant company became a member of the Guarantor Group is not
increased;

 

  (B) no amount is secured by any such Security Interest which is not secured by
the relevant Security Interest when the relevant company becomes a member of the
Guarantor Group; and

 

  (C) the Security Interest is discharged within three months;

 

  (vi) any Security Interest replacing any of the Security Interests permitted
by paragraphs (iv) and (v), provided that the amount secured by any replacement
Security Interest shall not exceed the amount outstanding and secured by the
original Security Interest at the time of the creation of the replacement
Security Interest, the value of the replacement asset over which the replacement
Security Interest is created does not exceed the value of the asset over which
the original Security Interest was held, the replacement Security Interest
secures the same obligations as the original Security Interest and such
replacement Security Interest is discharged within the original three-month
period specified in paragraphs (iv) and (v);

 

  (vii) any other Security Interest provided that at the time that the Security
Interest is created, the aggregate amount of indebtedness secured by all
Security Interests permitted under this Article 7.02A(b)(vii) (other than those
permitted by subparagraphs 7.02A(b)(i) - (vi), when taken together with the
aggregate value of financing raised or the amount involved in the financing of
an asset in transactions described in Article 7.03A (Transactions similar to
security)), does not exceed 5% (five per cent) of the book value of the
consolidated total assets of the Group, as determined by reference to the most
recent consolidated accounts of the Guarantor delivered pursuant to Article
8.02.

B. Borrower Group

 

  (a) The Borrower shall not, and the Borrower shall procure that no other
member of the Borrower Group will, create or permit to subsist any Security
Interest on, or with respect to, any of its present or future business,
undertaking, assets or revenues (including any uncalled capital).

 

  (b) Paragraph (a) does not apply to:

 

  (i) any lien arising by operation of law in the ordinary course of business
and securing amounts not more than 30 days overdue;

 

  (ii) any Security Interest disclosed in writing to the Bank prior to the
execution of this Contract which secures Indebtedness for Borrowed Money
outstanding at the date of this Contract;

 

  (iii) any Security Interest arising in relation to set-off arrangements
between cash balances and bank borrowings with the same bank which arise in the
ordinary course of business;

 

32



--------------------------------------------------------------------------------

  (iv) any Security Interest existing at the time of acquisition on or over any
asset acquired by a member of the Borrower Group after the date of this Contract
which was not created in contemplation of or in connection with that
acquisition, provided that the principal amount secured by such Security
Interest and outstanding at the time of acquisition is not subsequently
increased and the Security Interest is discharged within three months;

 

  (v) in the case of any company which becomes a member of the Borrower Group
after the date of this Contract, any Security Interest existing on or over its
assets when it becomes a member of the Borrower Group which was not created in
contemplation of or in connection with it becoming a member of the Borrower
Group, provided that:

 

  (A) the principal amount secured by such Security Interest and outstanding
when the relevant company became a member of the Borrower Group is not
increased;

 

  (B) no amount is secured by any such Security Interest which is not secured by
the relevant Security Interest when the relevant company becomes a member of the
Borrower Group; and

 

  (C) the Security Interest is discharged within three months;

 

  (vi) any Security Interest replacing any of the Security Interests permitted
by paragraphs (iv) and (v), provided that the amount secured by any replacement
Security Interest shall not exceed the amount outstanding and secured by the
original Security Interest at the time of the creation of the replacement
Security Interest, the value of the replacement asset over which the replacement
Security Interest is created does not exceed the value of the asset over which
the original Security Interest was held, the replacement Security Interest
secures the same obligations as the original Security Interest and such
replacement Security Interest is discharged within the original three-month
period specified in paragraphs (iv) and (v);

 

  (vii) any other Security Interest provided that at the time that the Security
Interest is created, the aggregate amount of indebtedness secured by all
Security Interests permitted under this Article 7.02B(b)(vii) (other than those
permitted by subparagraphs 7.02B(b)(i) - (vi), when taken together with the
aggregate value of financing raised or the amount involved in the financing of
an asset in transactions described in Article 7.03B (Transactions similar to
security)), does not exceed 5% (five per cent) of the book value of the
consolidated total assets of the Borrower Group, as determined by reference to
the most recent consolidated accounts of the Borrower Group delivered pursuant
to Article 8.02.

 

7.03 Transactions similar to security

A. Guarantor Group

 

  (a) The Guarantor shall not, and shall procure that no other member of the
Guarantor Group will:

 

  (i) make a Disposal of a material part of its assets (either in one
transaction or a series of transactions, whether related or not) on terms
whereby it is or will be leased to or re-acquired or acquired by a member of the
Guarantor Group or any of its related entities; or

 

  (ii) make a Disposal of any of its receivables on recourse terms, except for
the discounting of bills or notes in the ordinary course of trading,

 

  (b) in each case, in circumstances where the transaction is entered into
primarily as a method of raising finance or of financing the acquisition of an
asset, save where the aggregate of (a) financing raised or the amount involved
in the financing of the acquisition of an asset in transactions described in
this Article 7.03A and (b) the Security Interests permitted by Article
7.02A(b)(vii), does not exceed 5% (five per cent) of the book value of the
consolidated total assets of the Group, as determined by reference to the most
recent consolidated accounts of the Guarantor delivered pursuant to Article
8.02.

 

33



--------------------------------------------------------------------------------

B. Borrower Group

 

  (a) The Borrower shall not, and the Borrower shall procure that no other
member of the Borrower Group will:

 

  (i) make a Disposal of a material part of its assets (either in one
transaction or a series of transactions, whether related or not) on terms
whereby it is or will be leased to or re-acquired or acquired by a member of the
Borrower Group or any of its related entities; or

 

  (ii) make a Disposal of any of its receivables on recourse terms, except for
the discounting of bills or notes in the ordinary course of trading,

 

  (b) in each case, in circumstances where the transaction is entered into
primarily as a method of raising finance or of financing the acquisition of an
asset, save where the aggregate of (a) financing raised or the amount involved
in the financing of the acquisition of an asset in transactions described in
this Article 7.03B and (b) the Security Interests permitted by Article
7.02B(b)(vii), does not exceed 5% (five per cent) of the book value of the
consolidated total assets of the Borrower Group, as determined by reference to
the most recent consolidated accounts of the Borrower Group delivered pursuant
to Article 8.02.

 

7.04 Pari passu ranking

The Borrower shall ensure that its payment obligations under this Contract rank,
and will rank, not less than pari passu in right of payment with all other
present and future unsecured and unsubordinated obligations under any of its
debt instruments except for obligations mandatorily preferred by law applying to
companies generally.

 

7.05 Clauses by Inclusion

The Guarantor confirms that at the time of signature of this Contract it is the
policy of the Guarantor and each member of the Group, not to include any
Restrictive Financial or Rating Covenants in any Principal Lending Agreement.

If, at any time while any part of the Loan is outstanding, any member of the
Group has concluded or shall conclude with any other person (an “Other Person”)
a Principal Lending Agreement that includes any:

 

  (a) Restrictive Financial or Rating Covenant; or

 

  (b) Negative Covenant,

(each such provision, a “More Favourable Provision”).

The Guarantor shall within 30 days from the date of any member of the Group
concluding, or permitting any relevant amendment, modification, change,
alteration or addition to, any Principal Lending Agreement notify the Bank of
such More Favourable Provision(s) (the “MFP Statement”).

Upon receipt by the Bank of the MFP Statement, the Bank shall, within a
reasonable period of time, notify the Guarantor or Borrower if it wishes to
incorporate such More Favourable Provision(s) into this Contract or, in case of
urgency, the Guarantor or, as the case may be, Borrower shall upon written
request grant the same rights to the Bank as are available to the Other Person
under the Principal Lending Agreement.

 

34



--------------------------------------------------------------------------------

If the Bank wishes to incorporate such More Favourable Provision(s) into this
Contract, then the More Favourable Provision(s) shall be deemed incorporated by
reference in this Contract as if set forth fully herein, mutatis mutandis (each
such provision, an “Incorporated Provision”).

Upon the Bank’s request, the Guarantor and the Borrower shall execute an
agreement to amend this Contract to evidence the incorporation of such
Incorporated Provision(s).

For the purpose of this Contract:

“Negative Covenant” means any negative covenant (including but not limited to a
negative pledge clause or asset disposal clause) that is either more restrictive
((a) on the Guarantor, the relevant member of the Guarantor Group or the
consolidated Guarantor Group or (b) on the Borrower, the relevant member of the
Borrower Group or the consolidated Borrower Group) than any similar provision
included in this Contract or materially more beneficial (to the Other Person)
than any similar provision (for the benefit of the Bank) included in this
Contract;

“Restrictive Financial or Rating Covenant” means any contractual provision that
gives the Other Person the right to increase the financial cost (interest), to
withdraw their credit facility, to accelerate repayment or to require provision
of security, by reference in such provision to a financial key ratio of the
Guarantor, the Borrower, the Guarantor Group or the Borrower Group, or to a
particular state of the balance sheet of the Guarantor, the Borrower, the
Guarantor Group or the Borrower Group, profit and loss account of the Guarantor,
the Borrower, the Guarantor Group or the Borrower Group or cash flow statement
of the Guarantor, the Borrower, the Guarantor Group or the Borrower Group, or to
a rating of the Borrower or the Guarantor; and

“Principal Lending Agreement” means the USD 1 100 000 000 revolving facilities
agreement dated 16 April 2011 (as amended from time to time) between amongst
others the Guarantor, the Borrower, Autoliv ASP, Inc, Merchant Banking,
Skandinaviska Enskilda Banken AB (publ), Mizuho Corporate Bank, Ltd. And Nordea
Bank AB (publ) or any credit, facility agreement, indenture, note purchase
agreement, debenture, trust deed or other similar financing agreement or
instrument evidencing or governing indebtedness or a guarantee for any of the
foregoing agreements or instruments in or for an amount equal to or exceeding
EUR 10,000,000 (ten million euros).

ARTICLE 8

Information and Visits

 

8.01 Information concerning the Project

The Borrower shall:

 

  (a) deliver to the Bank:

 

  (i) the information in content and in form, and at the times, specified in
Schedule A.2 or otherwise as agreed from time to time by the parties to this
Contract; and

 

  (ii) any such information or further document concerning the financing,
procurement, implementation, operation and environmental matters of or for the
Project as the Bank may reasonably require within a reasonable time;

provided always that if such information or document is not delivered to the
Bank on time, and the Borrower does not rectify the omission within a reasonable
time set by the Bank in writing, the Bank may remedy the deficiency, to the
extent feasible, by employing its own staff or a consultant or any other third
party, at the Borrower’s expense and the Borrower shall provide such persons
with all assistance necessary for the purpose;

 

35



--------------------------------------------------------------------------------

  (b) submit for the approval of the Bank without delay any material change to
the Project, also taking into account the disclosures made by the Borrower to
the Bank in connection with the Project prior to the signing of this Contract,
in respect of, inter alia, the price, design, plans, timetable or to the
expenditure programme or financing plan for the Project;

 

  (c) promptly inform the Bank of:

 

  (i) any action or protest initiated or any genuine objection raised by any
third party or any genuine complaint received by the Borrower or any material
Environmental Claim that is to its knowledge commenced, pending or threatened
against it with regard to environmental or other matters affecting the Project;
and

 

  (ii) any fact or event known to the Borrower, which may substantially
prejudice or affect the conditions of execution or operation of the Project;

 

  (iii) to the best of its knowledge, any non-compliance by it with any
applicable Environmental Law applicable to the Project; and

 

  (iv) any suspension, revocation or modification of any Environmental Approval
relating to the Project,

and set out the action to be taken with respect to such matters;

 

8.02 Information concerning the Borrower and the Guarantor

The Guarantor or, as the case may be, the Borrower shall:

 

  (a) deliver to the Bank:

 

  (i) as soon as they become available but in any event within 180 days after
the end of each of the Guarantor’s the Borrower’s respective financial years the
Guarantor’s and the Borrower’s consolidated and unconsolidated annual report,
balance sheet, profit and loss account and auditor’s report for that financial
year;

 

  (ii) as soon as they become available but in any event within 60 days after
the end of each financial quarter of the Guarantor, the unaudited consolidated,
balance sheet, profit and loss account of the Guarantor for that financial
quarter; and

 

  (iii) from time to time, such further information on the Guarantor’s or the
Borrower’s general financial situation as the Bank may reasonably require,
having regard to what the Guarantor is permitted to disclose under all
applicable laws and in particular, but without limitation, laws applicable to
public listed companies and laws, rules and requirements of the relevant stock
exchanges; and

and

 

  (b) inform the Bank immediately of:

 

  (i) any material alteration to the Guarantor’s by-laws/articles of association
or the Borrower’s articles of association or shareholding structure (of the
Guarantor or the Borrower) after the date of this Contract;

 

  (ii) any fact which obliges it or any other member of the Group to prepay any
financial indebtedness or any European Union funding;

 

  (iii) as soon as it becomes aware, any event or decision that constitutes or
may result in a Prepayment Event;

 

  (iv) any disposal not permitted under Article 6.06;

 

  (v) any substantial change to the general nature of the business of (x) the
Guarantor or the Guarantor Group or (y) the Borrower or the Borrower Group, as a
whole, not permitted under Article 6.08;

 

36



--------------------------------------------------------------------------------

  (vi) any intention on its part or on the part of any other member of the Group
to grant any security over any of its assets in favour of a third party not
permitted under Article 7.02;

 

  (vii) any fact or event that is reasonably likely to prevent the fulfilment of
any material obligation of the Guarantor or the Borrower under this Contract;

 

  (viii) immediately upon any member of the Group entering into a Principal
Lending Agreement that includes a More Favourable Provision as referred to in
Article 7.05;

 

  (ix) any Event of Default having occurred or, to the best of its knowledge,
being threatened or anticipated; or

 

  (x) any litigation, arbitration or administrative proceedings or investigation
which is current, or to the best of the knowledge of the Borrower and/or the
Guarantor is threatened or pending which might if adversely determined result in
a Material Adverse Change.

 

8.03 Visits by the Bank

The Borrower shall allow persons designated by the Bank, as well as persons
designated by other institutions or bodies of the European Union when so
required by the relevant mandatory provisions of European Union law to visit the
sites, installations and works comprising the Project and to conduct such checks
as they may wish, and shall provide the Bank, or ensure that the Bank is
provided, with all necessary assistance for the purposes described in this
Article.

The Borrower acknowledges that the Bank may be obliged to communicate
information relating to the Borrower and the Project to any competent
institution or body of the European Union in accordance with the relevant
mandatory provisions of European Union law.

ARTICLE 9

Charges and expenses

 

9.01 Taxes, duties and fees

The Borrower shall pay all Taxes, duties, fees and other impositions of
whatsoever nature, including stamp duty and registration fees, arising out of
the execution or implementation of this Contract, the Guarantee Agreement or any
related document and in the creation, perfection, registration or enforcement of
any security for the Loan to the extent applicable.

The Borrower shall pay all principal, interest, indemnities and other amounts
due under this Contract gross without deduction of any national or local
impositions whatsoever; provided that, if the Borrower is obliged to make any
such deduction, it will gross up the payment to the Bank so that after
deduction, the net amount received by the Bank is equivalent to the sum due.

 

9.02 Other charges

The Borrower shall bear all reasonable charges and expenses, including
professional, banking or exchange charges incurred in connection with the
preparation, execution, implementation, enforcement and termination of this
Contract and/or the f Guarantee Agreement or any related document, any
amendment, supplement or waiver in respect of this Contract and/or the Guarantee
Agreement or any related document, and in the amendment, creation, management,
enforcement and realisation of the Guarantee Agreement and/or any security for
the Loan.

 

37



--------------------------------------------------------------------------------

If the Borrower is obliged to deduct any amount under this Article and the Bank
subsequently recovers any sum or obtains any credit against any tax payable by
it in respect of any such payment, the Bank shall promptly upon receiving such
sum or obtaining such credit pay a corresponding amount to the Borrower;
provided that the Bank is not obliged to seek any such recovery or credit.

 

9.03 Increased costs, indemnity and set-off

 

  (a) The Borrower shall pay to the Bank any sums or expenses incurred or
suffered by the Bank as a consequence of the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or compliance with any law or regulation made after the date of
signature of this Contract, in accordance with or as a result of which (i) the
Bank is obliged to incur additional costs in order to fund or perform its
obligations under this Contract, or (ii) any amount owed to the Bank under this
Contract or the financial income resulting from the granting of the Credit or
the Loan by the Bank to the Borrower is reduced or eliminated.

 

  (b) Without prejudice to any other rights of the Bank under this Contract or
under any applicable law, the Borrower shall indemnify and hold the Bank
harmless from and against any loss incurred as a result of any payment or
partial discharge that takes place in a manner other than as expressly set out
in this Contract.

 

  (c) Under this Contract, the Bank may set off any matured obligation due from
the Borrower under this Contract or due from the Guarantor under the Guarantee
Agreement (to the extent beneficially owned by the Bank) against any obligation
(whether or not matured) owed by the Bank to the Borrower or the Guarantor
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Bank may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set-off. If either obligation is unliquidated or
unascertained, the Bank may set off in an amount estimated by it in good faith
to be the amount of that obligation.

 

  (d) Upon the Borrower’s request, the Bank shall provide to the Borrower a
certificate in reasonable detail setting out the Bank’s increased costs and the
basis of calculation thereof.

ARTICLE 10

Events of Default

 

10.01 Right to demand repayment

The Borrower shall repay all or part of the Loan (as requested by the Bank)
forthwith, together with accrued interest and all other accrued or outstanding
amounts under this Contract, upon written demand being made by the Bank in
accordance with the following provisions.

 

10.01A Immediate demand

The Bank may make such demand immediately:

 

  (a) if the Borrower fails on the due date to repay any part of the Loan, to
pay interest thereon or to make any other payment to the Bank as provided in
this Contract unless such failure is caused by a technical or administrative
error and payment is made within 3 (three) Business Days after the due date;

 

  (b) if any information or document given to the Bank by or on behalf of the
Guarantor or the Borrower or any representation or statement made or deemed to
be made by the Guarantor or the Borrower in this Contract or in connection with
the negotiation of this Contract is or proves to have been incorrect or
misleading in any material respect;

 

38



--------------------------------------------------------------------------------

  (c) if, following any default in relation thereto, the Guarantor, the Borrower
or any other member of the Group is required or is capable of being required or
will, following expiry of any applicable contractual grace period, be required
or be capable of being required to prepay, discharge, close out or terminate
ahead of maturity any other loan or obligation arising out of any financial
transaction or any commitment for any other loan or obligation arising out of
any financial transaction is cancelled or suspended which is in an aggregate
principal amount in excess of USD 40,000,000 (forty million United States
dollars) or equivalent;

 

  (d) if the Guarantor, the Borrower or any other member of the Group is unable
to pay its debts as they fall due (considering any originally applicable grace
period), or suspends its debts, or makes or, without prior written notice to the
Bank, seeks to make a composition with its creditors;

 

  (e) if any corporate action, legal proceedings or other procedure or step is
taken in relation to or an order is made or an effective resolution is passed
for the winding up of the Guarantor, the Borrower or any other member of the
Group, or if the Guarantor, the Borrower or any other member of the Group takes
steps towards a substantial reduction in its capital, is declared insolvent or
ceases or resolves to cease to carry on the whole or any substantial part of its
business or activities;

 

  (f) if an encumbrancer takes possession of, or a receiver, liquidator,
administrator, administrative receiver or similar officer is appointed, whether
by a court of competent jurisdiction or by any competent administrative
authority, of or over, any material part of the business or assets of the
Guarantor, the Borrower or any other member of the Group or any property forming
part of the Project;

 

  (g) if the Guarantor or the Borrower defaults in the performance of any
obligation in respect of any other loan or financial instrument granted by the
Bank or to the Bank;

 

  (h) if any distress, execution, sequestration or other process is levied or
enforced upon any material part of the property of the Guarantor or the Borrower
or any property forming part of the Project and is not discharged or stayed
within 14 (fourteen) days;

 

  (i) if a Material Adverse Change occurs; or

 

  (j) if it is or becomes unlawful for the Guarantor or the Borrower to perform
any of its obligations under this Contract or the Guarantee Agreement or this
Contract or the Guarantee Agreement is not effective in accordance with its
terms or is alleged by the Guarantor or the Borrower to be ineffective in
accordance with its terms.

 

10.01B Demand after notice to remedy

The Bank may also make such demand:

 

  (a) if the Guarantor or the Borrower fails to comply with any obligation under
this Contract not being an obligation mentioned in Article 10.01A or the
Guarantor fails to comply with any obligation under the Guarantee Agreement; or

 

  (b) if any fact stated in the Recitals materially alters and is not materially
restored and if the alteration either prejudices the interests of the Bank as
lender to the Borrower or adversely affects the implementation or operation of
the Project,

unless the non-compliance or circumstance giving rise to the non-compliance is
capable of remedy and is remedied within a reasonable period of time specified
in a notice served by the Bank on the Borrower or the Guarantor.

 

10.02 Other rights at law

Article 10.01 shall not restrict any other right of the Bank at law to require
prepayment of the Loan.

 

39



--------------------------------------------------------------------------------

10.03 Indemnity

 

10.03A Fixed Rate Tranches

In case of demand under Article 10.01 in respect of any Fixed Rate Tranche, the
Borrower shall pay to the Bank the amount demanded together with the Prepayment
Indemnity on any amount of principal due to be prepaid. Such Prepayment
Indemnity shall accrue from the due date for payment specified in the Bank’s
notice of demand and be calculated on the basis that prepayment is effected on
the date so specified.

 

10.03B Floating Rate Tranches

In case of demand under Article 10.01 in respect of any Floating Rate Tranche,
the Borrower shall pay to the Bank the amount demanded together with a sum equal
to the present value of 0.15% (fifteen basis points) per annum calculated and
accruing on the amount of principal due to be prepaid in the same manner as
interest would have been calculated and would have accrued, if that amount had
remained outstanding according to the original amortisation schedule of the
Tranche, until the Interest Revision/Conversion Date, if any, or the Maturity
Date.

The value shall be calculated at a discount rate equal to the Redeployment Rate
applied as of each relevant Payment Date.

 

10.03C General

Amounts due by the Borrower pursuant to this Article 10.03 shall be payable on
the date of prepayment specified in the Bank’s demand.

 

10.04 Non-Waiver

No failure or delay or single or partial exercise by the Bank in exercising any
of its rights or remedies under this Contract shall be construed as a waiver of
such right or remedy. The rights and remedies provided in this Contract are
cumulative and not exclusive of any rights or remedies provided by law.

ARTICLE 11

Law and jurisdiction, miscellaneous

 

11.01 Governing Law

This Contract and any non-contractual obligations arising out of or in
connection with it shall be governed by the laws of Sweden.

 

11.02 Jurisdiction

The parties hereby submit to the jurisdiction of the courts of Sweden, in the
first instance the District Court of Stockholm (Sw.: Stockholms tingsrätt), and
the parties hereby submit to the jurisdiction of the said courts, provided that
the Bank shall always be free to commence proceedings against the Borrower
before any other proper jurisdiction in accordance with the Swedish Code of
Procedure (Sw.: Rättegångsbalken).

The Guarantor appoints the Borrower to be its attorney for the purpose of
accepting service on its behalf of any writ, notice, order, judgment or other
legal process.

 

40



--------------------------------------------------------------------------------

11.03 INTENTIONALLY LEFT BLANK

 

11.04 Evidence of sums due

In any legal action arising out of this Contract the Borrower agrees that the
certificate of the Bank as to any amount or rate due to the Bank under this
Contract may, in the absence of manifest error, be submitted as prima facie
evidence of such amount or rate.

 

11.05 Invalidity

If at any time any term of this Contract is or becomes illegal, invalid or
unenforceable in any respect, or this Contract is or becomes ineffective in any
respect, under the laws of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
term of this Contract or the effectiveness in any other respect of this Contract
in that jurisdiction; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of this Contract or the effectiveness of this Contract under the
laws of such other jurisdictions.

 

11.06 Amendments

Any amendment to this Contract shall be made in writing and shall be signed by
the parties hereto.

ARTICLE 12

Final clauses

 

12.01 Notices to either party

Notices and other communications given under this Contract addressed to either
party to this Contract shall be made to the address or facsimile number as set
out below, or to such other address or facsimile number as a party previously
notifies to the other in writing:

 

For the Bank      Attention: Ops A     

100 boulevard Konrad Adenauer

L-2950 Luxembourg

     Facsimile no.: +352 4379 63697 For the Borrower      Attention: Treasurer
    

Vasagatan 11

111 20 Stockholm, Sweden

     Facsimile no.: +46 8 24 44 93 For the Guarantor      Attention: Treasurer
    

Vasagatan 11

111 20 Stockholm, Sweden

     Facsimile no.: +46 8 24 44 93

 

41



--------------------------------------------------------------------------------

12.02 Form of notice

Any notice or other communication given under this Contract must be in writing.

Notices and other communications, for which fixed periods are laid down in this
Contract or which themselves fix periods binding on the addressee, may be made
by hand delivery, registered letter or facsimile. Such notices and
communications shall be deemed to have been received by the other party on the
date of delivery in relation to a hand-delivered or registered letter or on
receipt of transmission in relation to a facsimile.

Other notices and communications may be made by hand delivery, registered letter
or facsimile or, to the extent agreed by the parties by written agreement, by
email or other electronic communication.

Without affecting the validity of any notice delivered by facsimile according to
the paragraphs above, a copy of each notice delivered by facsimile shall also be
sent by letter to the relevant party on the next following Business Day at the
latest.

Notices issued by the Borrower or the Guarantor pursuant to any provision of
this Contract shall, where required by the Bank, be delivered to the Bank
together with satisfactory evidence of the authority of the person or persons
authorised to sign such notice on behalf of the Borrower or, as the case may be,
the Guarantor, and the authenticated specimen signature of such person or
persons.

 

12.03 Changes to parties

Neither the Borrower nor the Guarantor may assign or transfer any of its rights
or obligations under this Contract without the prior written consent of the
Bank.

The Bank may assign all or part of its rights and benefits or transfer (by way
of novation, sub-participation or otherwise) all or part of its rights, benefits
and obligations under this Contract.

 

12.04 Recitals, Schedules and Annexes

The Recitals and following Schedules form part of this Contract:

 

Schedule A    Project Specification and Reporting Schedule B    Definition of
EURIBOR, LIBOR and STIBOR Schedule C    Forms for Borrower/Guarantor Schedule D
   Interest Rate Revision and Conversion.

 

42



--------------------------------------------------------------------------------

The following Annexes are attached hereto:

 

Annex I    Resolution of Board of Directors of the Borrower and authorisation of
signatory Annex II    Resolution of Board of Directors of the Guarantor and
authorisation of signatory.

IN WITNESS WHEREOF the parties hereto have caused this Contract to be executed
in 4 (four) originals in the English language and have respectively caused
representatives of the Bank and the Borrower to initial each page of this
Contract on their behalf.

At Stockholm, this 16th day of July 2013

At Luxembourg, this 16th day of July 2013

 

  Signed for and on behalf of       Signed for and on behalf of   EUROPEAN
INVESTMENT BANK       AUTOLIV AB (PUBL)   /s/ Hanna Karczewska       /s/ Amelie
Heiner   Hanna Karczewska       Amelie Heiner   /s/ Jukka Luukkanen       /s/
Lars Sjöbring   Jukka Luukkanen       Lars Sjöbring

 

        Signed for and on behalf of         AUTOLIV INC.         /s/ Jan Carlson
        Jan Carlson         /s/ Mats Wallin         Mats Wallin

 

43



--------------------------------------------------------------------------------

Schedule A

Project Specification and Reporting

 

A.1. TECHNICAL DESCRIPTION

Purpose, Location

The project concerns RDI activities for the development of innovative passive
and active safety technologies for motor vehicles aiming at the enhancement of
vehicle passengers’ and pedestrians’ safety. The company’s objective is the
development of integrated safety systems (passive elements,
communicative/warning and preventive/autonomous operation functionalities) and
in the mid to long term the development will focus in finding new solutions or
ways to combine existing active and passive systems, capitalizing on the
integration with different safety and vehicle dynamics electronics systems. In
addition to the development of new and improved functionalities the project
concerns improvements in the cost, the weight/size and the efficiency
characteristics of safety systems.

Description

The project activities are carried out within the company’s Central Research,
Global Development and Engineering organisations.

Central Research

The major activities concern research in the following areas:

 

  •   *

 

  •   *

 

  •   *

 

  •   *

 

  •   *

 

  •   *.

Global Development

The project includes development activities in the areas of:

 

  •   Seat belts *

 

  •   Front Air bags *

 

  •   Side Airbags *

 

  •   Inflators *

 

  •   Steering Wheel *

 

  •   Initiators *

 

  •   Textiles *

 

  •   Passive Safety Electronics *

 

  •   Active Safety Electronics *

 

  •   Special Products: *

 

  •   Systems *.

 

* Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

44



--------------------------------------------------------------------------------

Engineering Activities

The Engineering activities in Sweden concern the customisation and adaptation of
systems and technologies to vehicle platforms of a number of different OEMs. The
main currently on-going projects are in the following areas: *.

Calendar

The project’s activities will be carried out in the period from January 2013 to
December 2016.

 

* Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

45



--------------------------------------------------------------------------------

A.2. PROJECT INFORMATION TO BE SENT TO THE BANK AND METHOD OF TRANSMISSION

1. Dispatch of information: designation of the person responsible

The information below has to be sent to the Bank under the responsibility of:

 

Company    Autoliv Inc. Contact person    Amelie Heiner Title    Treasurer
Function / Department    Treasury Address    Vasagatan 11 7th Floor SE 111 20
Stockholm (Sweden) Phone    +46-8-587 20 600 Email    Amelie.Heiner@autoliv.com

The above-mentioned contact person(s) is (are) the responsible contact(s) for
the time being.

The Borrower shall inform the EIB immediately in case of any change.

 

46



--------------------------------------------------------------------------------

2. Information on the end of works and first year of operation

The Borrower shall deliver to the Bank the following information on project
completion and initial operation at the latest by the deadline indicated below.

 

Document / information

  

Date of delivery to the Bank

Project Completion Report, including:

•     A brief description of the technical characteristics of the project as
completed, explaining the reasons for any significant change;

 

•     The date of completion of each of the main project’s components,
explaining reasons for any possible delay;

 

•     The final cost of the project, explaining reasons for any possible cost
increases vs. initial budgeted cost;

 

•     The products resulting from the R&D project, their expected market
introduction and acceptance;

 

•     The number of FTEs employed during the implementation of the R&D project
(2013-2016);

 

•     The number of new jobs created (R&D, operations) as a result of the R&D
project (if applicable): in Europe, outside Europe;

 

•     The following information:

 

•   The number of patent applications and patents granted (Autoliv) during the
period 2013-2016 and the number of them specifically linked to the R&D project;

 

•   the number of publications in international journals (Autoliv) during the
period 2013-2016 and the number of them specifically linked to the R&D project;

 

•   the percentage of sales from new product (out of total sales) in the period
2013-2016 (i.e. sales from products not sold before 2013);

 

•   the number and list of EU collaborations agreements with universities,
research institutes, etc.

 

•     An update about the automotive safety market, competition, including
Autoliv market share vs. its relevant competitors; please indicate any
significant evolutions that have affected or may affect the promoter in the
market segments where it competes;

 

•     An update about Autoliv strategy;

 

•     Autoliv key financial indicators in the period 2012-2016 (revenues, ebit,
ebitda, ROIC, WACC);

 

•     An update about the outcome of the antitrust investigations ongoing at the
date of project appraisal;

 

•     An update about any restructuring plan undertaken by the promoter in the
period 2013-2016, indicating: the number of jobs reduced/created (i) at
corporate level and (ii) within RD&E departments, with a breakdown per
geographical region;

 

•     A description of any major issue with impact on the environment;

 

•     Any significant issue that has occurred and any significant risk that may
affect the project’s operation;

 

•     Any legal action concerning the project that may be ongoing.

   March 31st, 2017 Language of reports    English

 

47



--------------------------------------------------------------------------------

Schedule B

Definitions of STIBOR, EURIBOR and LIBOR

 

  A. EURIBOR

“EURIBOR” means:

 

  (a) in respect of a relevant period of less than one month, the Screen Rate
(as defined below) for a term of one month;

 

  (b) in respect of a relevant period of one or more months for which a Screen
Rate is not available, the applicable Screen Rate for a term for the
corresponding number of months; and

 

  (c) in respect of a relevant period of more than one month, for which a Screen
Rate is not available, the Screen Rate resulting from a linear interpolation by
reference to two Screen Rates, one of which is applicable for a period next
shorter and the other for a next longer than the length of the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”),

For the purposes of paragraphs (b) and (c) above, “available” means the rates
that are calculated under the aegis of the EURIBOR FBE and EURIBOR ACI (or any
successor to that function of the EURIBOR FBE and EURIBOR ACI as determined by
the Bank) for given maturities. “Screen Rate” means the rate of interest for
deposits in EUR for the relevant period as published at 11h00, Brussels time, or
at a later time acceptable to the Bank on the day (the “Reset Date”) which falls
2 (two) Relevant Business Days prior to the first day of the relevant period, on
Reuters page EURIBOR 01 or its successor page or, failing which, by any other
means of publication chosen for this purpose by the Bank.

If such Screen Rate is not so published, the Bank shall request the principal
euro-zone offices of four major banks in the euro-zone, selected by the Bank, to
quote the rate at which EUR deposits in a comparable amount are offered by each
of them as at approximately 11h00, Brussels time, on the Reset Date to prime
banks in the euro-zone interbank market for a period equal to the Representative
Period. If at least 2 (two) quotations are provided, the rate for that Reset
Date will be the arithmetic mean of the quotations.

If fewer than 2 (two) quotations are provided as requested, the rate for that
Reset Date will be the arithmetic mean of the rates quoted by major banks in the
euro-zone, selected by the Bank, at approximately 11h00, Brussels time, on the
day which falls 2 (two) Relevant Business Days after the Reset Date, for loans
in EUR in a comparable amount to leading European Banks for a period equal to
the Representative Period.

If the rate resulting from the above is below zero, EURIBOR will be deemed to be
zero.

If no rate is available as provided above, EURIBOR shall be the rate (expressed
as a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.

 

  B. LIBOR USD

“LIBOR” means, in respect of USD:

 

  (a) in respect of a relevant period of less than one month, the Screen Rate
for a term of one month;

 

48



--------------------------------------------------------------------------------

  (b) in respect of a relevant period of one or more months for which a Screen
Rate is not available, the applicable Screen Rate for a term for the
corresponding number of whole months; and

 

  (c) in respect of a relevant period of more than one month for which a Screen
Rate is not available, the Screen Rate resulting from a linear interpolation by
reference to two Screen Rates, one of which is applicable for a period of whole
months next shorter and the other for a period next longer than the length of
the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”),

For the purposes of paragraphs (b) and (c) above, “available” means the rates
that are calculated under the aegis of the British Bankers Association (or any
successor to that function of the British Bankers Association as determined by
the Bank) for given maturities. “Screen Rate” means the rate of interest for
deposits in USD for the relevant period as set by the British Bankers
Association (or any successor to that function of the British Bankers
Association as determined by the Bank) and released by financial news providers
at 11h00, London time, or at a later time acceptable to the Bank on the day (the
“Reset Date”) which falls 2 (two) London Business Days prior to the first day of
the relevant period.

If such Screen Rate is not so released by any financial news provider acceptable
to the Bank, the Bank shall request the principal London offices of 4 (four)
major banks in the London interbank market selected by the Bank to quote the
rate at which USD deposits in a comparable amount are offered by each of them at
approximately 11h00, London time, on the Reset Date, to prime banks in the
London interbank market for a period equal to the Representative Period. If at
least 2 (two) such quotations are provided, the rate will be the arithmetic mean
of the quotations provided.

If fewer than 2 (two) quotations are provided as requested, the Bank shall
request the principal New York City offices of 4 (four) major banks in the New
York City interbank market, selected by the Bank, to quote the rate at which USD
deposits in a comparable amount are offered by each of them at approximately
11h00, New York City time, on the day falling 2 (two) New York Business Days
after the Reset Date, to prime banks in the European market for a period equal
to the Representative Period. If at least 2 (two) such quotations are provided,
the rate will be the arithmetic mean of the quotations provided.

If the rate resulting from the above is below zero, LIBOR will be deemed to be
zero.

If no rate is available as provided above, LIBOR shall be the rate (expressed as
a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.

 

  C. LIBOR GBP

“LIBOR” means, in respect of GBP:

 

  (a) in respect of a relevant period of less than one month, the Screen Rate
for a term of one month;

 

  (b) in respect of a relevant period or of one or more months, for which a
Screen Rate is not available, the applicable Screen Rate, the applicable Screen
Rate for a term for the corresponding number of months; and

 

  (c) in respect of a relevant period of more than one month for which a Screen
Rate is not available, the Screen Rate resulting from a linear interpolation by
reference to two Screen Rates, one of which is applicable for a period of whole
months next shorter and the other for a period next longer than the length of
the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”),

 

49



--------------------------------------------------------------------------------

For the purposes of paragraphs (b) and (c) above, “available” means the rates
that are calculated under the aegis of the British Bankers Association (or any
successor to that function of the British Bankers Association as determined by
the Bank) for given maturities. “Screen Rate” means the rate of interest for
deposits in GBP for the relevant period as set by the British Bankers
Association (or any successor to that function of the British Bankers
Association as determined by the Bank) and released by financial news providers
at 11h00, London time, or at a later time acceptable to the Bank on the day (the
“Reset Date”) on which the relevant period starts or, if that day is not a
Business Day in London, on the next following day which is such a Business Day.

If such Screen Rate is not so released by any financial news provider acceptable
to the Bank, the Bank shall request the principal London offices of 4 (four)
major banks in the London interbank market, selected by the Bank, to quote the
rate at which GBP deposits in a comparable amount are offered by each of them at
approximately 11h00, London time, on the Reset Date, to prime banks in the
London interbank market for a period equal to the Representative Period. If at
least 2 (two) such quotations are provided, the rate will be the arithmetic mean
of the quotations provided.

If fewer than 2 (two) quotations are provided as requested, the rate will be the
arithmetic mean of the rates quoted at approximately 11h00, London time, on the
Reset Date by major banks in London (selected by the Bank) for loans in GBP in a
comparable amount to leading European banks for a period equal to the
Representative Period.

If the rate resulting from the above is below zero, LIBOR will be deemed to be
zero.

If no rate is available as provided above, LIBOR shall be the rate (expressed as
a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.

 

  D STIBOR

“STIBOR” means:

 

  (a) in respect of a relevant period of less than one month, the rate of
interest for deposits in SEK for a term of one month;

 

  (b) in respect of a relevant period of one or more whole months, the rate of
interest for deposits in SEK for a term for the corresponding number of whole
months, and

 

  (c) in respect of a relevant period of more than one month (but not whole
months), the rate resulting from a linear interpolation by reference to two
rates for deposits in SEK, one of which is applicable for a period of whole
months next shorter and the other for a period of whole months next longer than
the length of the relevant period,

(the period for which the rate is taken or from which the rates are interpolated
being the “Representative Period”),

as published at 11h00 Stockholm time or at a later time acceptable to the Bank
on the day (the “Reset Date”) which falls 2 (two) Relevant Business Days prior
to the first day of the relevant period, on Reuters Screen SIDE Page under the
caption of “FIXINGS” or its successor page or, failing which, by any other means
of publication chosen for this purpose by the Bank.

If such rate is not so published, the Bank shall request the principal offices
of four major banks in Stockholm, selected by the Bank, to quote the rate at
which SEK deposits in a comparable amount are offered by each of them as at
approximately 11h00, Stockholm time, on the Reset Date to prime banks in the
Stockholm interbank market for a period equal to the Representative Period. If
at least 2 (two) quotations are provided, the rate for that Reset Date will be
the arithmetic mean of the quotations.

 

50



--------------------------------------------------------------------------------

If fewer than 2 (two) quotations are provided as requested, the rate for that
Reset Date will be the arithmetic mean of the rates quoted by major banks in
Stockholm, selected by the Bank, at approximately 11h00 Stockholm time on the
day which falls 2 (two) Relevant Business Days after the Reset Date, for loans
in SEK in a comparable amount to leading European Banks for a period equal to
the Representative Period.

If the rate resulting from the above is below zero, STIBOR will be deemed to be
zero.

If no rate is available as provided above, STIBOR shall be the rate (expressed
as a percentage rate per annum) which is determined by the Bank to be the
all-inclusive cost to the Bank for the funding of the relevant Tranche based
upon the then applicable internally generated Bank reference rate or an
alternative rate determination method reasonably determined by the Bank.

 

E. General

For the purposes of the foregoing definitions:

 

(a) “London Business Day” means a day on which banks are open for normal
business in London and “New York Business Day” means a day on which banks are
open for normal business in New York.

 

(b) All percentages resulting from any calculations referred to in this Schedule
will be rounded, if necessary, to the nearest one hundred-thousandth of a
percentage point, with halves being rounded up.

 

(c) The Bank shall inform the Borrower without delay of the quotations received
by the Bank.

 

(d) If any of the foregoing provisions becomes inconsistent with provisions
adopted under the aegis of EURIBOR FBE and EURIBOR ACI in respect of EURIBOR (or
any successor to that function of the EURIBOR FBE and EURIBOR ACI as determined
by the Bank) or of the British Bankers Association (or any successor to that
function of the British Bankers Association as determined by the Bank) in
respect of LIBOR, the Bank may by notice to the Borrower amend the provision to
bring it into line with such other provisions.

 

51



--------------------------------------------------------------------------------

Schedule C

Forms for Borrower

C.1 Form of Disbursement Request (Article 1.02B)

Disbursement Request

France, Germany and Sweden – Autoliv Safety Systems R&D II

 

 

Date:

 

          Please proceed with the following disbursement:

 

          Loan Name (*):

 

    

 

          Signature Date (*):

 

        Contract FI number:             

    Currency & amount requested

 

             Proposed disbursement date:            Currency          
            Amount                              

 

    Int. rate basis (Art. 3.01)        

    Reserved for the Bank

 

 

 (contract currency)

 

                       

Rate (% or Spread)

 

                    OR (please indicate only ONE)     _____________________    
    Total Credit Amount:        

 

LOGO [g604235ex10_1pg052a.jpg]    

 

 

Maximum Rate (% or Maximum Spread)

                                Frequency (Art. 3.01)  

  Annual     ¨

 

  Semi-annual              ¨

 

  Quarterly  ¨

 

        Disbursed to date:                        

 

Payment Dates (Art. 5)

 

       

 

    Balance for disbursement:

 

                       

Interest Revision/Conversion date (if any)

 

            Current disbursement:        

 

 

LOGO [g604235ex10_1pg052b.jpg]

  Repayment frequency  

  Annual     ¨

 

  Semi-annual              ¨

 

  Quarterly  ¨

 

        Balance after disbursement:                         Repayment
methodology (Art. 4.01)  

  Equal instalments     ¨

 

  Constant annuities    ¨

 

  Single instalment      ¨

 

        Disbursement deadline:                        

First repayment date

 

            Max. number of disbursements:                          

Maturity Date:

 

            Minimum Tranche size:                              

 

    Total allocations to date:

 

               

    Conditions precedent:

 

 

 

   Yes     /     No

 

   

Borrower’s account to be credited:

Acc. No:                                          
                                                        

(please, provide IBAN format in case of disbursements in EUR, or appropriate
format for the relevant currency)

 

52



--------------------------------------------------------------------------------

Bank name, address:                                          
                                                        

Please transmit information relevant to:

Borrower’s authorised name(s) and signature(s):

 

53



--------------------------------------------------------------------------------

CERTIFICATES TO BE PROVIDED BY THE BORROWER AND THE GUARANTOR (AS APPLICABLE)

C.2 Form of Certificate from Borrower (Article 1.04B)

 

To:    European Investment Bank From:    Autoliv AB (publ) and Autoliv Inc.
Date:    Subject:    Finance Contract between European Investment Bank, Autoliv
AB (publ) and Autoliv Inc. dated — (the “Finance Contract”)    FI number 82.624
   Serapis number 2012 0517

 

 

Dear Sirs,

 

Terms defined in the Finance Contract have the same meaning when used in this
letter.

For the purposes of Article 1.04 of the Finance Contract we hereby certify to
you as follows:

 

  (a) (i) in respect of the Guarantor only, no Prepayment Event under Articles
4.03A(2)-(4) or 4.03A(6) has occurred and is continuing unremedied and (ii) in
respect of the Borrower only, no Prepayment Event under Articles
4.03A(1)-(4) has occurred and is continuing unremedied;

 

  (b) (i) in respect of the Guarantor only, no security of the type prohibited
under Article 7.02A has been created or is in existence and (b) in respect of
the Borrower only, no security of the type prohibited under Article 7.02B has
been created or is in existence;

 

  (c) in respect of the Borrower only, there has been no material change to any
aspect of the Project or in respect of which the Borrower is obliged to report
under Article 8.01, save as previously communicated by the Borrower;

 

  (d) (i) in respect of the Guarantor only, other than Articles 10.01A(a) or
10.01B(b) no event or circumstance which constitutes or would with the passage
of time or giving of notice under the Finance Contract constitute an Event of
Default has occurred and is continuing unremedied or unwaived and (ii) in
respect of the Borrower only, no event or circumstance which constitutes or
would with the passage of time or giving of notice under the Finance Contract
constitute an Event of Default, has occurred and is continuing unremedied or
unwaived;

 

  (e) no litigation, arbitration administrative proceedings or investigation is
current or to our knowledge is threatened or pending against us before any
court, arbitral body or agency which has resulted or is likely to result in a
Material Adverse Change, nor is there subsisting against us or any of our
subsidiaries any unsatisfied judgement or award which constitutes a Material
Adverse Change;

 

  (f) the representations and warranties to be made or repeated by the Guarantor
and the Borrower, respectively, under Article 6.11 are true in all material
respects;

 

  (g) no Material Adverse Change has occurred, as compared with the situation at
the date of the Finance Contract; and

 

  (h) no More Favourable Provision has been given or is in existence.

 

54



--------------------------------------------------------------------------------

Yours faithfully, For and on behalf of Autoliv AB (publ) Date:   For and on
behalf of Autoliv Inc. Date:  

 

55



--------------------------------------------------------------------------------

Schedule D

Interest Rate Revision and Conversion

If an Interest Revision/Conversion Date has been included in the Disbursement
Notice for a Tranche, the following provisions shall apply.

 

  A. Mechanics of Interest Revision/Conversion

Upon receiving an Interest Revision/Conversion Request the Bank shall, during
the period commencing 60 (sixty) days and ending 30 (thirty) days before the
Interest Revision/Conversion Date, deliver to the Borrower an Interest
Revision/Conversion Proposal stating:

 

  (a) the Fixed Rate and/or Spread that would apply to the Tranche, or the part
thereof indicated in the Interest Revision/Conversion Request pursuant to
Article 3.01; and

 

  (b) that such rate shall apply until the Maturity Date or until a new Interest
Revision/Conversion Date, if any, and that interest is payable quarterly,
semi-annually or annually in arrears on designated Payment Dates.

The Borrower may accept in writing an Interest Revision/Conversion Proposal by
the deadline specified therein.

Any amendment to the Contract requested by the Bank in this connection shall be
effected by an agreement to be concluded not later than 15 (fifteen) days prior
to the relevant Interest Revision/Conversion Date.

 

  B. Effects of Interest Revision/Conversion

If the Borrower duly accepts in writing a Fixed Rate or a Spread in respect of
an Interest Revision/Conversion Proposal, the Borrower shall pay accrued
interest on the Interest Revision/Conversion Date and thereafter on the
designated Payment Dates.

Prior to the Interest Revision/Conversion Date, the relevant provisions of the
Contract and Disbursement Notice shall apply to the entire Tranche. From and
including the Interest Revision/Conversion Date onwards, the provisions
contained in the Interest Revision/Conversion Proposal relating to the new
interest rate or Spread shall apply to the Tranche (or part thereof) until the
new Interest Revision/Conversion Date, if any, or until the Maturity Date.

 

  C. Non-fulfilment of Interest Revision/Conversion

If the Borrower does not submit an Interest Revision/Conversion Request or does
not accept in writing the Interest Revision/Conversion Proposal for the Tranche
or if the parties fail to effect an amendment requested by the Bank pursuant to
Paragraph A above, the Borrower shall repay the Tranche (or part thereof) on the
Interest Revision/Conversion Date, without indemnity. The Borrower will repay on
the Interest Revision/Conversion Date any part of a Tranche which is unaffected
by the Interest Revision/Conversion.

 

56



--------------------------------------------------------------------------------

To:    Autoliv AB (publ) and Autoliv Inc. From:    European Investment Bank
Date:    Subject:    Finance Contract between European Investment Bank, Autoliv
AB (publ) and Autoilv Inc. dated — ( (the “Finance Contract”)    FI number
82.624    Serapis number 2012 0517

 

 

Dear Sirs,

 

Terms defined in the Finance Contract have the same meaning when used in this
letter.

 

1. Regarding Article 1.02B(a)(ii) (Disbursement Request): although the Bank has
the right under this clause to disburse a Tranche up to 4 (four) calendar months
from the date of the relevant Disbursement Request, we confirm that the Bank has
not, to date, exercised this right under any of its loans, in respect of a
tranche in any widely traded currency (for example EUR, GBP, USD, JPY or SEK).

 

2. Regarding Article 4.03A(2) (Pari passu to another term loan): it is not the
policy of the Bank to unreasonably exercise its rights under the captioned
article if prepayment (in part or in full) of a Term Loan is made out of the
proceeds of a new loan having a term not less than the unexpired term of the
Term Loan in question.

 

3. Regarding Article 6.10 (Indebtedness for Borrowed Money): in the event the
Borrower would negotiate and agree a provision on indebtedness for borrowed
money, under the USD 1 100 000 000 revolving facilities agreement dated 16 April
2011 (as amended from time to time) between amongst others the Guarantor, the
Borrower, Autoliv ASP, Inc, Merchant Banking, Skandinaviska Enskilda Banken AB
(publ), Mizuho Corporate Bank, Ltd. And Nordea Bank AB (publ), that is more
favourable to the Borrower than Article 6.10 and subsequently the Borrower would
approach the Bank with a request to align Article 6.10 with any such new
provision, in good faith but in its full discretion the Bank would review and
consider any such request from the Borrower.

 

4. Regarding Article 8.03 (Visits by the Bank): under normal circumstances the
Bank would plan any visit to take place during normal business hours and further
the Bank would give the Borrower reasonable prior notice.

 

5. Regarding Article 9.01 (Taxes, duties and fees): the Bank is an international
institution enjoying legal personality and governed by its Statute which is
attached to the Treaty establishing the European Community, as amended and which
has been ratified in Sweden. The Protocol on Privileges and Immunities which is
annexed to the Treaty establishing a single Council and a single Commission of
the European Communities sets out the tax-treatment of the Bank. It provides
indeed in its Article 3 that the Communities, their assets, revenues and other
property shall be exempt from all direct taxes. By virtue of Article 22 of the
same Protocol, the latter is also applicable to the Bank.

 

6. Regarding Article 10.01A(e) (Right to demand repayment): In case a third
party files a petition for bankruptcy against any borrower of (or guarantor to)
the Bank, under normal circumstances it is the Bank’s practice to carefully
examine the reasons for such petition and give due consideration to them before
exercising its rights under the captioned clause.

Yours faithfully,

EUROPEAN INVESTMENT BANK

 

57



--------------------------------------------------------------------------------

Annex I

[Resolution of Board of Directors of the Borrower and authorisation of
signatory]

 

58



--------------------------------------------------------------------------------

Annex II

[Resolution of Board of Directors of the Guarantor and authorisation of
signatory]

 

59